Exhibit 10.6

 

CROWN POINTE OFFICE LEASE

 

THIS LEASE, made as of this 17th day of October 2000, by and between CROWN
POINTE, LLC, a Georgia limited liability company (herein called “Landlord”), and
LEARNING TREE INTERNATIONAL USA, INC., a Delaware corporation (herein called
“Tenant”).

 

W I T N E S S E T H:

 

1. FUNDAMENTAL LEASE PROVISIONS:

 

The terms defined herein are an integral part of this Lease:

 

A. “Premises”: Landlord, for and in consideration of the covenants, agreements
and stipulations of Tenant herein contained, has leased and rented, and by these
presents leases and rents unto Tenant, and Tenant hereby agrees to lease from
Landlord, that certain space (herein called “Premises”) shown on the floor plan
attached hereto as Exhibit “A” and made a part hereof and situated on the
Eleventh (11th) floor of the office building located at 1050 Crown Pointe
Parkway (herein called “Building”) and known as Suite 1100, Atlanta, Georgia,
with no easement for light, air or view included in the Premises. The Premises
shall include the appurtenant right to the use, in common with others, of
lobbies, entrances, stairs, corridors, elevators and other public portions of
the Building. All the windows and outside wall of the Premises and any space in
the Premises used for shafts, pipes, conduits, ducts, electric or other
utilities, sinks or other Building facilities, and the use thereof and access
thereto through the Premises for the purposes of operation, maintenance and
repairs, are reserved to Landlord.

 

B. “Base Rent”: shall mean Three Hundred Eighty Eight Thousand Seven Hundred
Sixty Nine and 00/100 Dollars ($388,769.00) per annum, payable in equal
installments, in advance, on the first day of each calendar month, at the rate
of Thirty Two Thousand Three Hundred and Ninety Seven and 42/100 Dollars
($32,397.42) per month, subject to escalation as more particularly described on
Exhibit “G”.

 

C. “Base Year”: shall mean 2001.

 

D. “Square Feet in the Building”: shall mean 270,023 square feet, and includes
the Building common areas.

 

E. “Square Feet in the Premises”: shall mean Sixteen Thousand Nine Hundred Three
(16,903) rentable square feet, including Tenant’s pro rata share of Building
common areas, and approximately Fifteen Thousand Two Hundred and Thirteen
(15,213) usable square feet.

 

F. “Tenant’s Percentage” or “Tenant’s Share”: shall mean Six and 26/100 percent
(6.26%).

 

G. “Land”: shall mean that certain parcel of real property as is more
particularly described on Exhibit “D” attached hereto and made a part hereof.

 

H. “Project”: shall mean all improvements now or hereinafter constructed on the
Land, including, without limitation, the Buildings known as 1040 and 1050 Crown
Pointe Parkway (Phase I & Phase II) and any common areas or improvements,
parking areas or parking decks as described in Exhibit “D”.

 

I. “Deposit”: shall mean Thirty Two Thousand Three Hundred and Ninety Seven and
00/100 Dollars ($32,397.00).

 

J. “Term” or “Lease Term”: as defined in Paragraph 2 below.

 

K. “Commencement Date”: as defined in Paragraph 2 below.

 

L. “Landlord’s and Tenant’s Mailing Addresses”: as set forth in Paragraph 22
below

 

M. “Use of Premises”: for general office purposes and business
technology-related training and related classes.

 

1



--------------------------------------------------------------------------------

2. TERM:

 

Tenant shall construct or install in the Premises the improvements to be
constructed or installed by Tenant pursuant to Exhibit “B” attached hereto and
made a part hereof. The term of this Lease (herein called “Term”) shall commence
on (the date of such commencement being herein called the “Commencement Date”)
the full execution of this Lease and the delivery of the Premises to Tenant by
Landlord. Unless sooner terminated as herein provided, the Lease Term shall
expire on the last day of the 120th full month following the Rent Commencement
Date (defined below).

 

Within a reasonable time of Landlord’s delivery of the Premises to Tenant,
Landlord shall furnish to Tenant a Commencement Date Agreement in the form
attached as Exhibit “C” and made a part hereof. Tenant shall execute the
Commencement Date Agreement and return a signed copy to Landlord within five
(5) days of its receipt of the same. As of the Commencement Date and subject to
Landlord’s removal, at Landlord’s expense, of the existing improvements in the
Premises, Tenant takes and accepts from Landlord the Premises “as is”, upon the
terms and conditions herein contained, Tenant agreeing that such condition is
suited for the uses intended by Tenant. This Lease shall be effective and
enforceable as between the parties hereof upon its execution and delivery.

 

3. BASE RENT AND DEPOSIT:

 

A. Commencing on March 1, 2001 (the “Rent Commencement Date”), and continuing on
the first day of each and every calendar month thereafter during the Lease Term,
in advance and without notice, Tenant shall pay to Landlord the Base Rent for
the Premises. The Base Rent for any fractional month shall be prorated on a per
diem basis. “Rent” (which term shall include Base Rent as herein described and
additional rent payable under Paragraphs 4, 5, 13.B and 13.F hereof or elsewhere
herein) shall be paid to Landlord, without deduction or offset, in lawful money
of the United States of America at the offices of Landlord or its Building
manager located in the Building, or to such other person or at such other place
as Landlord may from time to time designate in writing. On the date of execution
hereof Tenant shall deposit with Landlord the Deposit.

 

Nothing contained herein shall require Landlord to accept any tender of payment
from Tenant for less than the full amount then due under this Lease, including
any and all late charges, interest and attorney’s fees that may then be due from
Tenant in accordance with the express terms of this Lease. Landlord may elect to
accept less than the full amount then due from Tenant hereunder; however, no
payment by Tenant or receipt by Landlord of such lesser amount shall be deemed
to be other than payment on account, and no restrictive endorsement or statement
on any check or payment shall be deemed to alter the express provisions of this
Lease, nor constitute an accord and satisfaction. Landlord may accept less than
the full amount then due from Tenant without prejudice to Landlord’s right to
recover the balance of the full amount then due, or to pursue any other remedies
then available to Landlord under this Lease or applicable law. In all events,
including but not limited to Landlord’s acceptance of a partial payment from
Tenant, any payment accepted by Landlord from Tenant shall be applied first to
retire the oldest receivables due from Tenant hereunder, then to any current
rental or other payment then due hereunder, and the balance, if any, will be
applied to any rental or other payment which will become due from Tenant
hereunder.

 

B. The Deposit shall be held by Landlord as security for the faithful
performance and observance by Tenant of all of the agreements, covenants,
conditions and provisions of this Lease to be performed or observed by Tenant,
and Tenant shall not be entitled to any interest thereon. In the event no event
of default has occurred under the Lease during the first three months following
the Commencement Date, Landlord shall apply a portion of the Deposit equal to
$22,397.00 toward the Monthly Base Rent accruing under the Lease for the second
full month of the Lease Term following the Rent Commencement Date. Landlord
shall be entitled to retain the balance of the Deposit in the amount of
$10,000.00 for the remainder of the Term pursuant to the terms of this Lease. In
the event Tenant fails to perform or observe any of the agreements, covenants,
conditions and provisions of this Lease to be performed or observed by it, then
at Landlord’s option, Landlord may, but shall not be obligated to, apply the
Deposit, or so much thereof as may be necessary, to remedy any such failure by
Tenant. Tenant shall immediately upon request pay to Landlord any sum necessary
to restore the Deposit to the full amount specified in paragraph 1I. Any
remaining portion of the Deposit shall be returned to Tenant following the
termination of this Lease within thirty (30) days after such termination.

 

4. REIMBURSEMENT FOR OPERATING EXPENSES OF LANDLORD:

 

A. In addition to the Base Rent payable under Paragraphs 3A and 1B hereof,
Tenant agrees to reimburse Landlord (as additional rent hereunder) for Tenant’s
Share of all operating expenses (the “Operating Expenses”) as described in
Exhibit “F” attached hereto and by this reference made a part hereof, of
maintaining and operating (directly or indirectly) the Building over and above
the Base Year Operating

 

2



--------------------------------------------------------------------------------

Expenses. Operating Expenses shall include (1) all costs of labor, materials,
insurance, supplies, equipment, tools and services for the management,
operation, maintenance and repair of the Project as a first-class office
building in metropolitan Atlanta, Georgia, including, without limitation, the
rental value of Landlord’s office in the Project (not to exceed 2,000 rentable
square feet); (2) all real estate taxes, assessments and other governmental
levies and charges, general and special, ordinary and extraordinary, unforeseen
as well as foreseen, of any kind and nature (including any interest on such
assessments whenever the same are permitted to be paid in installments) which
may presently or hereafter be imposed, levied, assessed or confirmed by any
lawful taxing authorities or which may become due and payable out of or for, or
which may become a lien or charge upon or against the whole, or any part, of the
Project, Land, Building and all other improvements now or at any time during the
Lease Term constituting a part of the Project, or any taxes in lieu thereof
which would be payable even if the Project were the sole property of Landlord
and the income from the Project were the sole income of Landlord (all of which
real estate taxes, assessments, levies, charges and costs are hereafter
collectively referred to as “Taxes”); Landlord shall have the sole, absolute and
unrestricted right, but not the obligation, to contest the validity or amount of
the taxes by appropriate proceedings, and if Landlord shall institute any such
contest of its own volition, it shall have the sole, absolute and unrestricted
right to settle any contest, proceeding or action upon whatever terms Landlord
may, in its sole discretion, determine; and (3) cost, amortized over such
reasonable period as Landlord shall determine, together with interest at the
rate of one percent (1%) per annum above the prime rate charged by SunTrust Bank
from time to time on the unamortized balance, of any capital improvements or
structural alterations made to the Building by Landlord that reduce or limit
costs of any item of Operating Expenses or are required under any governmental
law or regulation first enacted after the Commencement Date or by Landlord’s
insurance carrier; provided, however, that Operating Expenses shall not include
costs of tenant improvements, real estate brokers’ commissions, interest
directly related to financing the Project, costs of services directly
recoverable from tenants in the Building and capital items, except the cost of
capital improvements specified above. Landlord and Tenant hereby acknowledge and
agree that some common area expenses may be incurred generally with respect to
the Project, as opposed to being allocable solely to the Premises or to the
Building in which the Premises is located. The Building known as 1050 Crown
Pointe Parkway shall be allocated fifty-six and no/100 percent (56%) of any such
common area expenses attributable to, or allocable to the common area of The
Project. Tenant agrees to reimburse Landlord for Tenant’s proportionate share of
Operating Expenses of the Project over Base Year Operating Expenses.

 

B. Tenant’s Share of the Operating Expenses (herein called “Tenant’s Operating
Expenses”) shall be in an amount equal to the product obtained by multiplying
the total Operating Expenses during each calendar year of the Lease Term in
excess of the Base Year Operating Expenses by Tenant’s Percentage. Tenant’s
Operating Expenses shall be paid by Tenant as additional rent hereunder. For
each calendar year or part thereof occurring during the Lease Term subsequent to
the Base Year, Landlord shall have the right to make a good faith estimate of
Tenant’s Operating Expenses for the upcoming calendar year and upon fifteen
(15) days’ notice to Tenant to require the payment by Tenant of one-twelfth
(1/12th) of such amount on the first (1st) day of each month during the calendar
year in question. By May 1 of each calendar year following the year in which the
Lease Term commences, or as soon thereafter as practical, Landlord shall furnish
to Tenant a statement of Operating Expenses for the prior calendar year,
including therein the calculation of any additional amount owed by Tenant to
Landlord, which amount shall be promptly paid by Tenant to Landlord as
additional rent. At Landlord’s option, any amounts owed by Landlord to Tenant
shall be refunded or applied against Rent due under the Lease. If, for any
reason other than the default of Tenant, this Lease shall terminate on a day
other than the last day of a calendar year, the additional rent payable by
Tenant pursuant to this Paragraph shall be prorated on the basis which the
number of days from the commencement of such calendar year to and including such
termination date bears to three hundred sixty-five (365). During any calendar
year, Landlord may revise Tenant’s Operating Expenses which are currently being
paid if it appears to Landlord that the actual Operating Expenses will vary from
the anticipated Operating Expenses by five percent (5%) or more.

 

C. Notwithstanding the foregoing terms and conditions of Sections 4.A and 4.B
above, except as described below, from and after the Base Year, Landlord and
Tenant hereby agree that, for purposes of calculating Tenant=s pro rata share of
Operating Expenses, the aggregate Operating Expenses (except for Uncontrollable
Costs, as hereinafter defined) shall be deemed not to increase by more than six
percent (6%) from one calendar year to the next calendar year, regardless of any
actual increases in Operating Expenses. Notwithstanding the foregoing
limitation, (i) the components of Operating Expenses related to Taxes, utilities
costs to the Building, Project or Premises, and insurance premiums related to or
payable in connection with the Building, Project or Premises (all of the
foregoing are herein collectively referred to as “Uncontrollable Costs”) shall
not be subject to any limitation or cap, and there be no limit on the amounts of
Operating Expenses related to Uncontrollable Costs that can be passed on by
Landlord to Tenant or that shall be due of Tenant at any time and from year to
year, and (ii) no specific line item of Operating Expenses shall be subject to
any limitation or cap.

 

D. Provided that no event of default shall have occurred and be continuing on
the part of Tenant

 

3



--------------------------------------------------------------------------------

under this Lease, and Operating Expenses shall have increased by more than six
percent (6%) over the Operating Expenses for the preceding calendar year, Tenant
shall have the right, during the sixty (60) day period following delivery of
Landlord’s accounting statement pursuant to Section 4.B, at Tenant’s sole cost,
to review in Landlord’s offices Landlord’s records of Operating Expenses for the
subject calendar year. Such review shall be carried out only by regular
employees of Tenant or by a major national accounting firm and not by any other
third party. No person conducting such an audit shall be compensated on a
“contingency” or other incentive basis. If, as of the sixtieth (60th) day after
delivery to Tenant of Landlord’s accounting statement, Tenant shall not have
delivered to Landlord an Objection Statement (as defined below), then such
Landlord’s accounting statement shall be final and binding upon Landlord and
Tenant, and Tenant shall have no further right to object thereto or to obtain
any further review or accounting thereof, all of which rights Tenant expressly
waives. If within such sixty (60) day period, Tenant delivers to Landlord a
written statement specifying objections to such Landlord accounting statement
(an “Objection Statement”), then Tenant and Landlord shall meet to attempt to
resolve such objection within ten (10) days after delivery of the Objection
Statement. If such objection is not resolved within such ten (10) day period,
then either party shall have the right to require that the dispute be submitted
to binding arbitration under the rules of the American Arbitration Association.
Notwithstanding that any such dispute remains unresolved, Tenant shall be
obligated to pay Landlord all amounts payable in accordance with this Section
(including any disputed amount). If such dispute results in an agreement or an
arbitrator’s determination that Tenant has underpaid Tenant’s pro rata share of
Operating Expenses, Tenant shall pay such amount to Landlord immediately upon
demand for the same as additional Rent. If such dispute results in an agreement
or an arbitrator’s determination that Tenant is entitled to a refund, Landlord
shall, at its option, either pay such refund or credit the amount thereof to the
monthly Rent next becoming due from Tenant, or if at the end of the Term, to
promptly refund the same to Tenant. If the audit discloses that Landlord has
overcharged Tenant by 7% or more during any Lease Year, Landlord shall reimburse
Tenant the reasonable, actual costs of the audit.

 

5. TAXES PAYABLE BY TENANT:

 

In addition to the Base Rent and additional rent and all other charges to be
paid by Tenant hereunder, Tenant shall pay to Landlord, upon demand as
additional Rent hereunder, any and all taxes payable by Landlord (other than net
income taxes) whether or not now customary or within the contemplation of the
parties hereto: (i) upon, measured by or reasonably attributable to the cost or
value of Tenant’s equipment, furniture, fixtures, improvements (whether
constructed by Landlord or Tenant) and other personal property located in the
Premises or by the cost or value of any leasehold improvement made in or to the
Premises by or for Tenant, other than Landlord’s work under Exhibit “B”,
regardless of whether title to such improvement shall be in Landlord or Tenant;
(ii) upon, measured by or reasonably attributable to the Rent payable hereunder,
or any component thereof, including, without limitation, any gross income tax or
excise tax levied by the County of DeKalb, the State of Georgia, the Federal
Government or any other federal, state, county, municipal or other governmental
body with respect to the receipt of such rent; (iii) upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion thereof; and (iv) upon
this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises. Landlord agrees to pay
all property taxes due on the Building, Land and Project prior to delinquency.

 

6. USE OF PREMISES:

 

Tenant shall not do or permit to be done in or about the Premises or make any
use thereof, nor bring or keep or permit to be brought or kept therein, anything
which is prohibited by or will in any way conflict with any law, statute,
ordinance or governmental rule or regulation now in force or which may hereafter
be enacted; or which is prohibited by or will increase the existing rate or
cause cancellation of any of Landlord’s insurance policies for the Building; or
which will in any way obstruct or interfere with the rights of other tenants of
the Building, or injure or annoy them; or use or allow the Premises to be used
for lodging or for any improper, immoral, unlawful or objectionable purpose;
cause, maintain or permit any nuisance in, on or about the Premises or commit or
suffer to be committed any waste in, on or about the Premises; or bring into the
Building any furniture, equipment materials or other objects which overload the
Building, its structure or any portion thereof or electrical or mechanical
systems thereof.

 

7. PREPARATION OF THE PREMISES:

 

Tenant, at Tenant’s sole cost and expense subject to Landlord’s contribution of
the Improvement Allowance, will provide the Tenant Work set forth in Exhibit “B”
attached hereto.

 

8. SERVICES:

 

Provided Tenant shall not be in default under this Lease, Landlord agrees to
provide to Tenant the following services:

 

(a) General cleaning and janitorial service, including reasonable waste
disposal, five (5) days per week, less Holidays;

 

4



--------------------------------------------------------------------------------

(b) Heating and air-conditioning service (“HVAC”) daily on Mondays through
Fridays, from 7:00 a.m. to 6:00 p.m. and on Saturdays from 9:00 a.m. to 1:00
p.m., with New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day and any other national holiday (herein
collectively called the “Holidays”) excepted; after hours HVAC service shall be
available upon reasonable prior request at the cost of $55.00 per hour; subject
to increase not more frequently than annually based upon increased utility costs
to Landlord;

 

(c) Elevator service daily on Mondays through Fridays, inclusive, with Holidays
excepted, from 7:00 a.m. to 6:00 p.m. and on Saturdays, if not a Holiday, from
9:00 a.m. to 1:00 p.m. At all other times Landlord shall have at least one
elevator servicing each of the floors;

 

(d) Electric current for lighting, replacement bulbs for Building Standard
lighting and reasonable facilities for furnishing the usual and normal electric
power for office space. Notwithstanding the foregoing, Landlord shall provide to
Tenant electrical service in the amount of six (6) watts per square foot,
exclusive of ceiling lighting and HVAC. Landlord shall have the right to
prescribe uniform and reasonable charges for bulb replacement services for
non-standard lighting. Tenant shall not, without Landlord’s prior written
consent, use any equipment, including, without limitation, air-conditioning
units, electronic data processing machines, punch card machines, or any other
machines which use electric current in excess of 110 volts, which will increase
the amount of electricity ordinarily furnished for the use of the Premises as
general office space or which require clean (or dedicated) circuits or other
special distribution circuits;

 

(e) Window washing;

 

(f) Common use restrooms and toilets including hot and cold water;

 

(g) Drinking water available on each floor of the Building; and

 

(h) Twenty-four (24) hour security services for the Building comparable to other
similar buildings in the area; provided, however, Landlord shall have no
responsibility to prevent, and shall not be liable to Tenant for, any liability
or loss to Tenant, its agents, employees and visitors arising out of losses due
to theft, burglary, or damage or injury to persons or property, and Tenant
hereby releases Landlord from all liability for such losses, damages or injury
unless any such loss, damage or injury results solely from the gross negligence
or intentional acts of Landlord or Landlord’s employees or agents acting within
the scope of their employment, but excluding independent contractors. The cost
of such security services shall be included in the Operating Expenses for the
Building.

 

9. NON-LIABILITY AND INDEMNIFICATION:

 

Unless due solely to the negligence or willful misconduct of Landlord or its
agents, neither Landlord nor Landlord’s agents, officers, directors,
shareholders, partners or principals (disclosed or undisclosed) shall be liable
to Tenant or Tenant’s officers, agents, employees, contractors, invitees, or
licensees or any other occupant of the Premises, and Tenant shall and does
hereby indemnify and hold Landlord, Landlord’s agents, and their respective
agents, employees, contractors, officers, directors, shareholders, partners and
principals (disclosed or undisclosed) harmless from and against any and all
loss, cost, liability, claim, damage, expense (including, without limitation,
reasonable attorneys’ fees), penalty or fine incurred in connection with or
arising from (1) any default by Tenant in the performance of any of the terms of
this Lease on Tenant’s part to be performed, or (2) the use or occupancy or
manner of use or occupancy of the Premises by Tenant or any person claiming or
entering the Premises by, through or under Tenant, or (3) any acts, omissions or
negligence of Tenant or any such person, or the contractors, agents, employees,
invitees, licensees of Tenant or any such person in or about the Premises or the
Project either prior to, during or after the expiration of, the Lease Term.
Tenant and all those claiming by, through or under Tenant shall store their
property in and shall occupy and use the Premises and any improvements therein
and appurtenances thereto and all portions of the Project solely at their own
risk. Tenant and all those claiming or entering the Premises by, through or
under Tenant hereby release Landlord, to the full extent permitted by law, from
all claims of every kind, including loss of life, bodily injury, consequential
damages, damage to merchandise, equipment, fixtures or other property
(including, without limitation, computer equipment) or damage to business or for
business interruption, arising directly or indirectly out of or from or on
account of such occupancy and use or resulting from any present or future
condition or state of repair thereof or Landlord’s entry on the Premises as
described in Paragraph 11 below, unless due solely to the negligence or willful
misconduct of Landlord or its agents. Landlord shall not be liable to Tenant or
to any persons, firm, corporation, or other business association claiming by,
through, or under Tenant for failure to furnish or for delay in furnishing any
service

 

5



--------------------------------------------------------------------------------

provided for in this Lease, and no such failure or delay by Landlord shall be an
actual or constructive eviction of Tenant nor shall any such failure or delay
operate to relieve Tenant from the prompt and punctual performance of each and
all the covenants to be performed herein by Tenant; nor for any latent defects
in the Premises or Building; nor for defects in the cooling, heating, electric,
water, elevator, or other apparatus or systems or for water discharged from
sprinkler systems, if any, or from water pipes and plumbing facilities in the
Building; nor for the theft, mysterious disappearance, or loss of any property
of Tenant whether from the Premises or any part of the Building; and nor from
interference, disturbance, or act to or omitted against Tenant by third parties,
including, without limitation other tenants of the Building and any such
occurrences shall not constitute an actual or constructive eviction of Tenant.

 

Unless due to the negligence or willful misconduct of Tenant, Tenant shall not
be liable to Landlord, and Landlord shall and does hereby indemnify and hold
Tenant and Tenant’s agents, and their respective agents, employees, contractors,
officers, directors, shareholders, partners and principals (disclosed or
undisclosed) harmless from and against any and all loss, cost, liability, claim,
damage, expense (including, without limitation, reasonable attorneys’ fees),
penalty or fine incurred in connection with or arising from (1) any default by
Landlord in the performance of any of the terms of this Lease on Landlord’s part
to be performed, or (2) any acts, omissions or negligence of Landlord or any
such person, or the contractors, agents, or employees of Landlord or any such
person in or about the Building or the Project either prior to, during or after
the expiration of, the Lease Term.

 

10. REPAIRS BY LANDLORD:

 

Landlord shall maintain and repair the common areas of the Building in a first
class manner consistent with all applicable laws and regulations, provided that
Tenant shall be responsible for any damages to the Building and its common areas
caused by any act or omission of Tenant, its agents, employees or visitors.
Except as otherwise set forth to the contrary in the Lease, Landlord shall have
no duty to Tenant to make any repairs or improvements to the Premises and Tenant
shall be solely responsible therefor, except structural repairs necessary for
safety and tenantability not brought about by any act, omission or neglect of
Tenant, its agents, employees or visitors.

 

11. RIGHT OF LANDLORD TO ENTER PREMISES:

 

Tenant shall not change the locks on any entrance to or doors in the Premises.
Without any abatement of Rent and with prior written notice to Tenant, except in
the event of an emergency, Landlord and its agents, employees and independent
contractors shall have the right to enter the Premises at such times as Landlord
deems reasonably necessary or desirable to inspect and examine same, to make
such repairs, additions, alterations, and improvements as Landlord desires to
make to the Building and to exhibit said Premises to prospective purchasers or
tenants during the last twelve (12) months of the Term; provided, however,
Landlord shall use reasonable efforts not to materially and adversely interfere
with Tenant’s Use of the Premises during normal business hours. In the event of
emergency, or if otherwise necessary to prevent injury to person or damage to
property, such entry to the Premises may be made by force without any liability
whatsoever on the part of Landlord for damage resulting from such forcible
entry.

 

12. INTENTIONALLY OMITTED.

 

13. AGREEMENTS OF TENANT:

 

A. Tenant shall not abandon the Premises during the Lease Term.

 

B. Tenant shall, at its sole expense, keep the Premises, excluding any
structural elements, in good repair and tenantable condition. If Tenant fails to
keep the Premises in good repair and tenantable condition, upon ten (10) days
written notice to Tenant, except in the event of an emergency (in which case
Landlord shall have no obligation to provide notice to Tenant), Landlord can
make such repairs as it deems necessary to put the Premises in good and
tenantable condition and Tenant shall be liable to immediately reimburse
Landlord for the cost of such repairs as additional Rent hereunder.

 

C. Tenant shall, at its sole cost and expense, comply as to its use of the
Premises, with all statutes, regulations, rules, ordinances and orders of any
governmental body, department or agency thereof, and abide by and observe the
Rules and Regulations attached to this Lease as Exhibit “E” and made a part
hereof, and such further uniform rules and regulations for the management of the
Building as may hereafter be established in writing by Landlord and delivered to
Tenant in accordance with the notice provisions of this Lease.

 

D. Tenant shall report promptly in writing to Landlord any defective condition
in or about the Premises known to Tenant.

 

6



--------------------------------------------------------------------------------

E. Before the termination of this Lease (if not in default hereunder), Tenant
shall remove from the Premises all its personal property which this Lease allows
Tenant to remove and surrender such Premises and the keys thereto to Landlord
(whether or not in default hereunder) in the same condition as at the beginning
of this Lease, normal wear and tear, casualty and condemnation only excepted. If
Tenant shall fail to remove all effects from the Premises upon termination of
this Lease for any cause whatsoever, Landlord may remove, sell, store or
otherwise dispose of the same, without liability to Tenant for loss thereof, and
Tenant agrees to pay Landlord on demand any and all expenses incurred by
Landlord thereby.

 

F. Tenant shall pay as additional Rent, a late charge in the amount of five
percent (5%) of the outstanding delinquent balance or fifty dollars ($50.00),
whichever is greater, for any Rental payment not made within five (5) days after
the due date thereof; provided, however, the above referenced late charge shall
not apply to the first late Rental payment received by Landlord from Tenant in
any calendar year provided such late payment is received by Landlord within
thirty (30) days of the date the same is due. Notwithstanding the foregoing,
Tenant shall be assessed a five percent (5%) charge for each month, after the
first month, any payment remains outstanding, until paid in full. It is
understood and agreed that such late charges shall constitute liquidated damages
to compensate Landlord for additional bookkeeping expenses and clerical services
which would be required of the Landlord as a result of the occurrence of events
described in this Section. Such damages are difficult or impossible to estimate
accurately and it is the intention of the parties to provide for liquidated
damages in such event. It is further agreed that the sum provided in this
Section is a reasonable pre-estimate of Landlord’s probable loss, in the event
of Tenant’s failure to make any Rental payments within five (5) days after the
due data thereof. Tenant shall also pay Fifty and 00/100 Dollars ($50.00),
promptly upon demand, as a charge to cover Landlord’s administrative and
clerical expenses in the event a check given to Landlord by Tenant is returned
to Landlord unpaid by Landlord’s bank due to insufficient funds or any other
reason.

 

G. Tenant shall cooperate with Landlord in complying with all regulations of any
governmental agency having jurisdiction of the Building, relating to the
conservation of energy, including, without limitation, any regulations requiring
the production of information regarding the consumption of energy within the
Building.

 

H. Tenant shall satisfy, discharge or bond of record within twenty (20) days
following the filing thereof any mechanic’s lien filed against the Land,
Premises, Building or the Project for work or materials claimed to have been
furnished to Tenant.

 

14. INSURANCE:

 

Tenant shall carry, at its sole expense and during the Lease Term, a policy or
policies of insurance, as follows: (i) fire and extended coverage insurance
insuring Landlord and Tenant’s interest in its improvements to the Premises and
any and all furniture, equipment, supplies, and other property owned, leased,
held or possessed by it and contained therein, such insurance coverage to be in
an amount equal to the full replacement value of such improvements and property,
as such may increase from time to time, and workmen’s compensation insurance as
required by applicable law; (ii) commercial general liability insurance insuring
Tenant, Landlord and any other person designated by Landlord, against any and
all liability for injury to or death of a person or persons and for damage to
property occasioned by or arising out of any construction work being done on the
Premises, or arising out of the condition, use, or occupancy of the Premises, or
in any way occasioned by or arising out of the activities of Tenant, its agents,
employees, guests, or licensees in the Premises, the limits of such policy or
policies to be in amounts not less than Three Million and no/100 Dollars
($3,000,000) with respect to any one casualty or occurrence; and (iii) such
other types of insurance in form and amount which Landlord shall reasonably deem
to be prudent for Tenant to carry. Landlord and Tenant shall each have included
in all policies of insurance respectively obtained by them, with respect to the
Building and/or Project a waiver by the insurer of all right of subrogation
against the other in connection with any loss or damage thereby insured against.
To the full extent permitted by law, Landlord and Tenant each waives all right
of recovery against the other for, and agrees to release the other from, loss or
damage to the extent such loss or damage is covered by valid and collectible
insurance in effect at the time of such loss or damage. All insurance policies
procured and maintained by Tenant pursuant to this Paragraph (i) shall be
carried with companies reasonably satisfactory to Landlord licensed in the State
of Georgia; (ii) shall be non-cancelable, except after twenty (20) days’ written
notice to Landlord; and (iii) executed certificates of insurance with respect
thereto shall be delivered to Landlord prior to the Commencement Date, and
renewals thereof as required shall be delivered to Landlord at least thirty
(30) days prior to the expiration of each respective policy term. All liability
insurance shall name Landlord and any other persons designated by Landlord as
additional named insured. Landlord covenants to maintain commercial general
liability insurance for the Common Areas of the Project.

 

7



--------------------------------------------------------------------------------

15. ALTERATIONS:

 

Tenant shall make no improvements, alterations or additions of any kind in or to
the Premises without first obtaining Landlord’s prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. Tenant shall
pay the cost of all such improvements, alterations and additions. If requested,
Tenant shall furnish Landlord with final contractors’ affidavits and full and
final waivers of lien and receipted bills covering all labor and materials. All
additions, hardware, non-trade fixtures and all improvements, temporary or
permanent, in or upon the Premises, whether placed there by Tenant or by
Landlord shall, unless Landlord requests their removal, become Landlord’s
property and shall remain upon the Premises at the termination of this Lease by
lapse of time or otherwise without compensation, allowance or credit to Tenant.

 

16. ASSIGNMENT AND SUBLETTING:

 

Except as set forth to the contrary herein, Tenant shall not, without at least
thirty (30) days’ prior written notice to Landlord and the prior written consent
of Landlord in each instance, directly or indirectly, voluntarily or
involuntarily, by operation of law, merger, consolidation, reorganization or
otherwise, mortgage, hypothecate, pledge, encumber, sell, transfer or assign
this Lease, in whole or in part, or sublease all or any part of the Premises, or
permit the use or occupation of all or any part of the Premises by any party
(all of the foregoing being collectively referred to as an “Assignment”).
Landlord’s consent shall not be unreasonably withheld, conditioned or delayed.
Tenant shall promptly reimburse Landlord for Landlord’s costs and expenses,
including, without limitation, reasonable attorney’s fees, in connection with
any proposed assignment covered under this Paragraph 16. Landlord shall have
thirty (30) days from its actual receipt of Tenant’s notice of Assignment within
which to elect, in its sole and absolute discretion, to: terminate this Lease as
to the portion of the Premises which is the subject of the proposed Assignment,
provided such Assignment requires Landlord’s consent; and/or reject the proposed
Assignment and to thereby continue this Lease in full force and effect as if
such Assignment had never been proposed; and/or, enter into a new lease with the
proposed assignee or any other person, on such terms as Landlord and such
assignee or other person may agree; and/or, consent to the proposed Assignment
on such terms as Landlord deems necessary and appropriate. If this Lease is
canceled, the area of the Premises is reduced or a sublease or assignment is
made as herein provided, Tenant shall pay Landlord a charge equal to the actual
costs incurred by Landlord, in Landlord’s reasonable judgment (including, but
not limited to, the use and time of Landlord’s personnel), for all of the
necessary legal, management, leasing or accounting services required to
accomplish such cancellation, reduction of area of the Premises, assignment or
subletting, as the case may be. In no event shall Tenant be entitled to any
rent, rentals, payment, profit or any sum or cost of the assignee for such
Assignment; Landlord shall have the sole and absolute right to any and all
amounts paid or payable in excess of the Rent payable by Tenant, and Landlord
may, at its election, receive same directly from the assignee or require Tenant
to collect and remit same to Landlord as additional rent hereunder. Landlord’s
consent in one instance, and any other act or acts of Landlord or its agents,
shall not be deemed to constitute consent to any subsequent Assignment. In the
event of any such assignment or subletting, Tenant shall remain fully liable for
the performance of all the terms and conditions of this Lease. The listing of
any name other than that of Tenant on any door of the Premises, or on any
Building directory or in any elevator or otherwise, shall not operate as a
substitute for or be deemed to constitute the prior written consent of Landlord
under this Paragraph 16, nor shall it vest in the person so named any right or
interest in this Lease or the Premises, and it is understood and agreed that any
such naming or listing shall constitute a privilege extended by Landlord
revocable at any time in its sole and absolute discretion. Further,
notwithstanding the foregoing, Tenant shall have the right, without Landlord’s
prior consent, but upon written notification to Landlord, and so long as the
creditworthiness of the assignee or sublessee remains the same or better than
Tenant, to assign this Lease and/or sublease the Premises to (a) an affiliate,
subsidiary or parent of Tenant or to a subsidiary or affiliate of Tenant’s
parent; or (b) an entity with which Tenant is merged or consolidated; or (c) an
entity which purchases all of the assets of Tenant by stock purchase or
otherwise, provided such entity shall continue to use the Premises in the same
manner and for the same purposes of Tenant herein. In the event of any
assignment of the Lease, or sublease of all or any part of the Premises, Tenant
shall remain fully liable for fulfilling its obligations under the Lease.

 

17. SIGNS:

 

Tenant shall obtain the prior written approval of Landlord prior to placing and
maintaining, or causing or permitting to be placed and maintained, any sign,
advertising matter or other thing of any kind, on, or which is visible from, the
exterior of the Premises. Landlord has the right to remove any signs not
approved by it and to recover from Tenant the cost of such removal. Landlord, at
Landlord’s sole expense, shall provide Building standard signs, one (1) each at
Premises, and Lobby Building directory. Further, so long as this Lease is in
full force and effect and Tenant is not in default hereunder, Landlord shall, at
Tenant’s sole cost and expense, place Tenant’s signage upon the existing pylon
sign in front of the Building, subject to Landlord’s prior written approval of
Tenant’s signage in Landlord’s reasonable discretion.

 

8



--------------------------------------------------------------------------------

18. DEFAULT:

 

A. The occurrence of any of the following shall constitute an event of default
hereunder by Tenant:

 

(i) The Rent payable under this Lease (including any additional rent) or any
other sum of money due hereunder is not paid within five (5) days after first
becoming due;

 

(ii) [Intentionally Omitted];

 

(iii) Any petition is filed by or against Tenant under any section or chapter of
the National or Federal Bankruptcy Act or any other applicable federal or state
bankruptcy, insolvency or other similar act, and, in the case of a petition
filed against Tenant, such petition is not dismissed within sixty (60) days
after the date of such filing;

 

(iv) Tenant shall become insolvent or transfer property in fraud of creditors;

 

(v) Tenant shall make an assignment for benefit of creditors;

 

(vi) A receiver is appointed for any of Tenant’s assets; or

 

(vii) Tenant fails to observe, perform and keep each and every of the covenants,
agreements, provisions, stipulations and conditions herein contained to be
observed, performed and kept by Tenant (other than payment of Rent), including,
without limitation, Exhibit “E”, and persists in such failure after thirty
(30) days’ notice by Landlord requiring that Tenant remedy, correct, desist or
comply; provided, however, if Tenant, upon notice of default, promptly commences
to cure such default and Tenant diligently and continuously pursues such a cure
during the above referenced thirty (30) days, but Tenant fails to effect such a
cure within thirty (30) days, Tenant shall have such additional time as is
reasonably necessary to cure such default.

 

B. Upon the occurrence of an event of default, provided Tenant does not cure
said default within the period of time allowed for cure as set forth above, if
any, Landlord shall have the option to do and perform any one or more of the
following in addition to, and not in limitation of, any other remedy or right
permitted it by law or by this Lease:

 

(i) Terminate this Lease, in which event Tenant shall immediately surrender the
Premises to Landlord, but if Tenant shall fail to do so, Landlord may, without
further notice and without prejudice to any other remedy Landlord may have for
possession or arrearages in rent, enter upon the Premises and expel or remove
Tenant and Tenant’s effects, by force if necessary, without being liable to
prosecution or any claim for damages therefor; and Tenant agrees to indemnify
Landlord for all loss and damage which Landlord may suffer by reason of such
termination, whether through inability to relet the Premises, or through
decrease in Rent, or otherwise; and/or

 

(ii) In addition to all Rent and other amounts previously due and unpaid under
the terms and conditions of the Lease, Landlord shall be entitled to collect as
liquidated damages and not as a penalty the sum of (i) the deferred present
value of the Rent, including any other sums treated as additional Rent
hereunder, and all other sums provided herein to be paid by Tenant during the
remainder of the Lease Term (the “Rent Balance”), less the Net Rental Value of
the Premises, as hereinafter defined. The term “Net Rental Value” shall mean the
fair rental value of the Premises for the remainder of the Lease Term discounted
to present value, less the Landlord’s costs, expenses and attorney’s fees in
connection with preparation of the Premises for reletting and for the reletting
itself; provided however, the parties agree that in no event shall the Net
Rental Value exceed the Rent Balance; (ii) the cost of performing any other
covenants which would have otherwise been performed by Tenant; (iii) all costs,
expenses and reasonable attorneys’ fees Landlord incurred in connection with the
termination of this Lease and eviction of Tenant. The parties agree that the
damages caused by Tenant’s default would be difficult or impossible to
accurately estimate and that this measure of damages is a reasonable
pre-estimate of the Landlord’s probable loss resulting from Tenant’s breach. The
acceptance of the liquidated damages set forth in this paragraph shall not
constitute a waiver of any failure of Tenant thereafter occurring to comply with
any term, provision, condition or covenant of this Lease; and/or reletting of
the Premises. The acceptance of such payment by Landlord shall not constitute a
waiver of any failure of Tenant thereafter occurring to comply with any term,
provision, condition or covenant of this Lease; and/or

 

(iii) Enter the Premises as the agent of Tenant, by force if necessary, without
being liable

 

9



--------------------------------------------------------------------------------

to prosecution or any claim for damages therefor, and relet the Premises as the
agent of Tenant without advertisement and by private negotiations and for any
term Landlord deems proper, and receive the rent therefor, and Tenant shall pay
Landlord any deficiency that may arise by reason of such reletting on demand,
but Tenant shall not be entitled to any surplus so arising. Tenant shall
reimburse Landlord for all costs of reletting the Premises including, but not
limited to, advertising expenses and commissions; and/or

 

(iv) As agent of Tenant, do whatever Tenant is obligated to do by the provisions
of this Lease and may enter the Premises, by force if necessary, without being
liable to prosecution or any claims for damages therefor, in order to accomplish
this purpose. Tenant agrees to reimburse Landlord immediately upon demand for
any expenses which Landlord may incur in thus effecting compliance with this
Lease on behalf of Tenant, and Tenant further agrees that Landlord shall not be
liable for any damages resulting to Tenant from such action, whether caused by
the negligence of Landlord or otherwise.

 

C. No act or thing done by Landlord or Landlord’s agents during the Term shall
be deemed an acceptance of a surrender of the Premises, and no agreement to
accept a surrender of the Premises shall be valid unless the same be made in
writing and executed by Landlord. Any waiver of or redress for any violation of
any covenant or condition contained in this Lease or any of the Rules and
Regulations now or hereafter adopted by Landlord, shall not prevent a subsequent
act, which would have originally constituted a violation, from having all the
force and effect of an original violation. In case it should be necessary or
proper for Landlord to bring any action under this Lease, or to consult, or
place this Lease or any amount payable by Tenant hereunder, with an attorney
concerning or for the enforcement of any of Landlord’s rights hereunder, then
Tenant in each and any such case shall pay Landlord its reasonable attorneys’
fees. In the event of any default by Tenant under the terms and provisions of
this Lease, Landlord, in addition to but not in lieu of or in limitation of, any
other right or remedy provided to Landlord under the terms of this Lease or
otherwise, shall have the right to be immediately repaid by Tenant the amount of
all sums expended by Landlord and not repaid by Tenant in connection with
preparing or improving the Premises to Tenant’s specifications and any and all
costs and expenses incurred in renovating or altering space to make it suitable
for reletting.

 

D. All Rent and additional Rent and other sums due under the Lease not paid when
due shall accrue interest in the amount of Wachovia Bank of Georgia’s Prime Rate
plus three percent (3%), from date due until paid by Tenant.

 

19. HOLDING OVER:

 

Tenant shall have no right to hold over beyond the expiration or earlier
termination of this Lease without the express written consent of the Landlord,
which consent Tenant shall obtain from Landlord no later than sixty (60) days
prior to the expiration of the Lease. Should Tenant or any of its successors in
interest continue to holdover the Premises after the termination of this Lease,
whether such termination occurs by lapse of time or otherwise, with the express
written consent of Landlord, Tenant shall be deemed to be occupying the Premises
under a month-to-month periodic tenancy, and Tenant shall pay to Landlord
monthly rental equal to one hundred fifty percent (150%) of the monthly rental
(including Base Rent and all other rental amounts) as would be payable if the
Lease had not been terminated or expired, and otherwise be subject to all the
covenants and provisions of this Lease insofar as the same are applicable to a
month-to-month periodic tenancy. Landlord and Tenant agree that any such
periodic tenancy may be terminated by thirty (30) days prior written notice by
either party to the other party. Should Tenant or any of its successors in
interest continue to hold over the Premises after the termination of this Lease,
whether such termination occurs by lapse of time or otherwise, without the
written consent of Landlord, Tenant shall be a Tenant at sufferance, subject to
summary eviction as provided by law. In the event of any unauthorized holding
over, Tenant shall indemnify the Landlord against all damages sustained by
Landlord by reason of such holdover and all claims for damages by any other
tenant to whom Landlord shall have leased all or any portion of the leased
Premises effective upon the termination of this Lease.

 

20. DESTRUCTION OF OR DAMAGE TO PREMISES:

 

If the Premises or the Building are damaged by fire or other casualty, Landlord
shall forthwith repair the same, subject to the provisions of this Paragraph 20
hereinafter set forth, provided such repairs can, in Landlord’s opinion, be made
within sixty (60) days, and this Lease shall remain in full force and effect. If
such repairs cannot be made within sixty (60) days, in Landlord’s opinion,
Landlord at its option shall by written notice to Tenant given within sixty
(60) days after the date of such fire or other casualty either (i) elect to
repair or restore such damage, this Lease continuing in full force and effect,
or (ii) terminate this Lease as of a date specified in such notice, which date
shall not be less than thirty (30) or more than sixty (60) days after the date
such notice is given. If any fire or other casualty is not the result of the
act, omission, negligence or willful misconduct of Tenant or Tenant’s employees,
contractors, licensees, or agents, then during the period the Premises are
rendered unusable by such damage Tenant shall be entitled to a reduction

 

10



--------------------------------------------------------------------------------

in Rent in the proportion that the area of the Premises rendered unusable by
such damage bears to the total area of the Premises. Landlord shall not be
required to repair any injury or damage or to make any repairs or replacements
of any improvements installed in the Premises by or for Tenant, other than
Landlord’s work under “Exhibit B”, and Tenant shall, at Tenant’s sole cost and
expense, repair and restore its portion of such improvements.

 

21. EMINENT DOMAIN:

 

If all or any part of the Premises or the Building shall be taken as a result of
the exercise of the power of eminent domain or agreement in lieu thereof, this
Lease shall terminate as to the part so taken as of the date of taking, and, in
the case of a partial taking, either Landlord or Tenant shall have the right to
terminate this Lease as to the balance of the Premises by giving written notice
to the other within thirty (30) days after such date; provided, however, that a
condition to the exercise by Tenant of such right to terminate shall be that the
portion of the Premises taken shall be of such extent and nature as
substantially to handicap, impede or impair Tenant’s use of the balance of the
Premises. In the event of any taking Landlord shall be entitled to any and all
compensation, damages, income, rent, awards or interest therein whatsoever which
may be paid or made in connection therewith, and Tenant shall have no claim
against Landlord for the value of any unexpired term of this Lease or otherwise;
provided, however, Tenant have the right to pursue its own cause of action
against the condemning authority so long as any award or compensation received
by Tenant in such proceeding shall not in any way reduce any award or
compensation received or to be received by Landlord. In the event of a partial
taking of the Premises which does not result in a termination of this Lease, the
monthly Rent thereafter to be paid shall be equitably reduced based upon balance
of the square feet of the Premises.

 

22. ADDRESSES; NOTICES:

 

Except for legal process which may also be served as by law provided, all
notices given pursuant to this Lease shall be in writing and shall be deemed to
have been given to the party intended to receive such notice when
hand-delivered, sent overnight service or other receipted delivery service, or
three (3) days after such notice shall have been deposited, postage prepaid, to
the United States mail, certified, return receipt requested, properly addressed
as follows:

 

  (i) To Landlord:

CROWN POINTE, LLC

1040 Crown Pointe Parkway

Suite 200

Atlanta, Georgia 30338

 

  (ii) To Tenant:

LEARNING TREE INTERNATIONAL USA, INC.

1831 Michael Faraday Drive

Reston, Virginia 20190-5304

Attn: V.P. Operations

 

  (iii) To Tenant:

LEARNING TREE INTERNATIONAL USA, INC.

6053 W. Century Blvd

Suite 200

Los Angeles, CA 90045

Attn: V.P. Administration

 

In the event of a change of address by either party, such party shall give
written notice thereof in accordance with the foregoing.

 

23. WAIVER OF RIGHTS:

 

No failure to or delay in exercise of any right or power given herein or to
insist upon strict compliance of any obligation imposed herein and no custom or
practice of either party hereto at variance with any term hereof shall
constitute a waiver or a modification of the terms hereof by either party or any
right to demand strict compliance with the terms hereof. This Lease, including
its exhibits, constitutes and contains the sole and entire agreement of Landlord
and Tenant and no prior or contemporaneous oral or written representation or
agreement between the parties and affecting the Premises shall have legal
effect. No officer, agent or employee of Landlord has or shall have any
authority to waive any provision of this Lease unless such waiver is expressly
made in writing and signed by an authorized officer of Landlord.

 

11



--------------------------------------------------------------------------------

24. SPECIAL STIPULATIONS:

 

The Special Stipulations, if any, attached hereto are hereby incorporated herein
and made a part hereof, and in the event they conflict with any of the foregoing
provisions, the Special Stipulations shall control.

 

25. NO ESTATE IN LAND:

 

This contract and Lease shall create the relationship of landlord and tenant
between Landlord and Tenant and no estate shall pass out of Landlord; Tenant has
only a usufruct which is not subject to levy and sale, and not assignable by
Tenant except as herein provided.

 

26. GOVERNMENTAL REGULATIONS:

 

Tenant waives the benefits of all existing and future Rent control Legislation
and Statutes and similar governmental rules and regulations, whether in time of
war or not, to the full extent permitted by law.

 

27. SUBORDINATION AND ATTORNMENT:

 

This Lease and all rights of Tenant hereunder are and shall be subject and
subordinate to any mortgage, deed to secure debt, deed of trust or other
instrument in the nature thereof (herein called “Security Deed”) which may now
or hereafter affect Landlord’s fee title to the Premises and/or Building. Tenant
shall within fifteen (15) days of request execute, acknowledge and deliver to
Landlord, to Landlord’s designee and/or the holder of any such Security Deed,
the following: (i) such certificate or certificates that may be requested by
Landlord or such holder to evidence the subordination of this Lease to such
Security Deeds; (ii) such certificate or certificates that may be requested by
Landlord or such holder to make this Lease superior to the lien of any such
Security Deeds; and (iii) such attornment agreements as may be reasonably
requested by successors to Landlord hereunder, provided such agreement sets
forth that as long as Tenant is not in default hereunder beyond applicable
notice and cure periods, Tenant’s possession of the Premises under this Lease
shall not be disturbed. If the holder of any such Security Deed shall hereafter
succeed to the rights of Landlord under this Lease, whether through possession
or foreclosure action or delivery of a new lease, Tenant shall, at the request
of such holder, attorn to and recognize such successor as Tenant’s landlord
under this Lease and shall promptly execute and deliver any instrument that may
be necessary to evidence such attornment.

 

28. ESTOPPEL:

 

Landlord and Tenant shall, within seven (7) days of request, execute,
acknowledge and deliver to the other and/or to the other party’s designee such
certificate or certificates in recordable form evidencing whether or not
(a) this Lease is in full force and effect, (b) this Lease has been amended in
any way, (c) Tenant has accepted and is occupying the Premises, (d) there are
any existing defaults, acts or omissions, which with the giving of notice or the
passage of time would constitute defaults, on the part of Landlord or Tenant
hereunder or defenses or offsets against the enforcement of this Lease to the
knowledge of the certifying party and specifying the nature of such defaults,
defenses or offsets, if any, and (e) the date to which rent, and other amounts
due hereunder, if any, have been paid.

 

29. SEVERABILITY AND INTERPRETATION:

 

If any clause or provision of this Lease shall be deemed illegal, invalid, or
unenforceable under present or future laws effective during the Lease Term, then
and in that event, the remainder of this Lease shall not be affected by such
illegality, invalidity or unenforceability. Should any of the provisions of this
Lease require judicial interpretation, it is agreed that the court interpreting
or construing the same shall not apply a presumption that the terms of any such
provision shall be more strictly construed against one party by reason of the
rule of construction that a document is to be construed most strictly against
the party who itself or through its agent prepared the same, it being agreed
that the agents of all parties have participated in the preparation of this
Lease.

 

30. CAPTIONS:

 

The captions used in this Lease are for convenience only and shall be considered
to be of no effect in the construction of any provision of this Lease.

 

12



--------------------------------------------------------------------------------

31. SUCCESSORS AND ASSIGNS:

 

The words “Landlord” and “Tenant” as used herein shall include the respective
contracting party, whether singular or plural, and whether an individual,
masculine or feminine, or a partnership, joint venture, business trust or
corporation. The provisions of this Lease shall inure to the benefit of and be
binding upon Landlord and Tenant, and their respective successors, heirs, legal
representatives and assigns, subject to the provisions of Paragraph 16 hereof.

 

32. GEORGIA LAW:

 

The laws of the State of Georgia shall govern the interpretation, validity,
performance and enforcement of this Lease.

 

33. TIME IS OF THE ESSENCE:

 

Time is of the essence of this Lease; provided, however, that failure of
Landlord to provide Tenant with any notification regarding reimbursements for
Operating Expenses or any other charges or additional rent provided for
hereunder, within the time periods prescribed in this Lease shall not relieve
Tenant of its obligation to make such payments or contributions.

 

34. EXCULPATION OF LANDLORD:

 

Landlord’s obligations and liability to Tenant with respect to this Lease shall
be limited solely to Landlord’s interest in the Land and Building, and neither
Landlord nor any of the joint venturers of Landlord, nor any officer, director,
or shareholder of Landlord or of any of the joint venturers of Landlord shall
have any personal liability whatsoever with respect to this Lease. This Lease is
executed by certain employees of The State Teachers Retirement System of Ohio,
not individually, but solely on behalf of Landlord, the authorized nominee and
agent for The State Teachers Retirement Board of Ohio (“STRBO”). In
consideration for entering into this Lease, Tenant hereby waives any rights to
bring a cause of action against the individuals executing this Lease on behalf
of Landlord (except for any cause of action based upon lack of authority or
fraud), and all persons dealing with Landlord must look solely to Landlord’s
assets for the enforcement of any claim against Landlord, and the obligations
hereunder are not binding upon, nor shall resort be had to the private property
of any of, the trustees, officers, directors, employees or agents of STRBO.

 

35. EXECUTION AND PUBLIC RECORDS:

 

This Lease may be executed in any number of counterparts, each of which shall be
deemed an original and any of which shall be deemed to be complete in itself and
may be introduced into evidence or used for any purpose without the production
of the other counterparts. No modification or amendment of this Lease shall be
binding upon the parties unless such modification or amendment is in writing and
signed by Landlord and Tenant. Without the prior written consent of both
parties, neither this Lease nor any memorandum hereof shall be recorded or
placed on public record.

 

36. MULTIPLE TENANTS:

 

If more than one individual or entity comprises and constitutes Tenant, then all
individual and entities comprising Tenant are and shall each be jointly and
severally liable for the due and proper performance of Tenant’s duties and
obligations arising under or in connection with this Lease.

 

37. FORCE MAJEURE:

 

Both parties shall be excused for the period of any delay and shall not be
deemed in default with respect to the performance of any of the non-monetary
terms, covenants, and conditions of this Lease when prevented from so doing by a
cause or causes beyond their reasonable control, which shall include, without
limitation, all labor disputes, governmental regulations or controls, fire or
other casualty, inability to obtain any material or services, and acts of God.

 

38. REAL ESTATE BROKERS:

 

Tenant and Landlord each represents and warrants to the other that no real
estate broker, agent, commission salesman, or other person other than Ackerman &
Co., representing Landlord, and NAI/Brannen Goddard, representing Tenant has
represented the warranting party in the negotiations for and procurement of this
Lease and of the Premises, and that no commissions, fees or compensation of any
kind are due and payable in connection herewith to any real estate broker,
agent, commission salesman or other person (even

 

13



--------------------------------------------------------------------------------

including the broker or other person or firm excluded above from the warranting
party’s warranty of no broker) except if and only as may be provided in a
separate written commission agreement signed simultaneously with or before this
Lease by the party against whom the commission or compensation is charged. Each
party agrees to indemnify and hold the other hereunder harmless from and against
any claim for any such commissions, fees or other form of compensation by any
such third party claiming through the indemnifying party, including, without
limitation, any and all claims, causes of action, damages, costs and expenses
(including attorneys’ fees), associated therewith.

 

39. ENTIRE AGREEMENT:

 

This Lease contains the entire agreement between the parties hereto and any
representation, warranty or agreement, oral or otherwise, between the parties
not embodied herein shall be of no force or effect. No modification, amendment
or alterations to this Lease shall be effective unless same shall be in writing
and signed by Landlord and Tenant.

 

40. QUIET ENJOYMENT

 

So long as Tenant is in full compliance with the terms and conditions of this
Lease, Landlord shall warrant and defend Tenant in the quiet enjoyment and
possession of the Premises during the Term against any and all claims made by,
through or under Landlord, subject to the terms of this Lease.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this instrument,
individually or through their respective authorized officers, agents or
attorneys-in-fact, as the case may be, causing their respective seals to be
affixed hereto, the day and year set forth to the left of their respective
executions, the latest of which is and shall be deemed to be the date of this
Lease.

 

LANDLORD:    TENANT: Crown Pointe, LLC    Learning Tree International USA, Inc.,
a Georgia limited liability company,    a Delaware corporation

by OTR, an Ohio general partnership,

as Managing Member

     By:   

/s/ ALLULTH J. CRL

--------------------------------------------------------------------------------

   By:   

/s/ JOEL STREAM

--------------------------------------------------------------------------------

Title:    Asst. Director, Portfolio Management    Its:    Joel Stream, President
Date: 10/17/00    Attest:   

/s/ DAVID G. MATHEWS

--------------------------------------------------------------------------------

          Its:    David G. Mathews III, VP/Controller                [CORPORATE
SEAL]           Date: 10-6-00

 

14



--------------------------------------------------------------------------------

SPECIAL STIPULATIONS

 

1. RIGHT OF FIRST REFUSAL.

 

(a) As used herein, the term “First Refusal Space” means that certain area
containing approximately Ten Thousand (10,000) rentable square feet of
contiguous space on the fourteenth (14th) floor of the Building, as demarcated
on the floor plan attached hereto and incorporated herein as Exhibit “I” to this
Lease. Landlord acknowledges that Tenant may wish to expand the Premises and
lease the First Refusal Space. Tenant, however, acknowledges that Landlord must
be in a position to lease the First Refusal Space to other tenants. In order to
accommodate Tenant’s desires regarding the First Refusal Space and Landlord’s
requirement for future leasing of the First Refusal Space, Landlord shall grant
to Tenant the right of first refusal (the “Right of First Refusal”) to lease the
First Refusal Space in accordance with the terms and conditions contained
herein. If at any time during the term of this Agreement the First Refusal Space
is, in Landlord’s determination, available for lease, and if Landlord desires to
lease the First Refusal Space to a bona fide third party which has submitted an
offer to Landlord which Landlord desires to accept, then Landlord shall submit
written notice thereof to Tenant. Upon receipt of the aforesaid notice from
Landlord, Tenant shall have the right, exercisable at any time within ten
(10) days from the date of receipt of such notice, to lease all of said First
Refusal Space upon the same terms and conditions as this Lease, including, but
not limited to, the prevailing Base Rent rate and adjustments thereto reserved
in this Lease, and for a term expiring as of the date of the expiration of this
Lease. If Tenant elects to exercise the Right of First Refusal, it shall, prior
to the end of said ten (10) day period, deliver written notice of such exercise
to Landlord, and the leasing of said First Refusal Space shall commence on the
earliest to occur (the “First Refusal Space Commencement Date”) of (A) thirty
(30) days after the expiration of such ten (10) day period; or (B) the date on
which Tenant commences to occupy all or any portion of the First Refusal Space,
and shall be evidenced by a lease amendment agreement executed by Tenant on
Landlord’s standard form. Upon the First Refusal Space Commencement Date:
(i) the number of Square Feet in the Premises shall be increased by the number
of Square Feet in the First Refusal Space, (ii) Tenant’s parking spaces as set
forth in Section 2.a. and 2b. below shall increase according to each respective
ratio, (iii) Tenant’s pro rata share shall be increased based on the number of
Square Feet in the First Refusal Space, (iv) Base Rent and additional Rent
payable with respect to the First Refusal Space shall commence at the then
current rent rates set forth in the Lease for the Premises, and (v) Tenant shall
be entitled to an allowance for Tenant improvements to be constructed in the
First Refusal Space equal to $23.00 times the number of rentable square feet in
the First Refusal Space times the number of full calendar months remaining in
the Term of the Lease after the First Refusal Space Commencement Date until the
Expiration Date divided by 120. If Tenant shall not exercise such Right of First
Refusal within said ten (10) day period or shall fail to deliver written notice
of such exercise as provided above, Landlord shall be free to lease the First
Refusal Space or any part thereof, to any person or entity on terms and
conditions acceptable to Landlord, in Landlord’s sole discretion. Tenant shall
not have the right to assign its Right of First Refusal to any sublessee of the
Premises (or any portion thereof) or assignee of this Agreement, nor may any
such sublessee or assignee exercise such Right of First Refusal.

 

(b) Notwithstanding the foregoing and any other provision of this Lease to the
contrary, such Right of First Refusal is conditioned upon this Lease being in
full force and effect and there being no event of default under this Lease. If
the foregoing condition in this subsection (b) is not entirely satisfied, the
Right of First Refusal shall automatically terminate and be of no further force
or effect, or if exercised, shall be null and void. In the event Landlord has
not entered into a lease for all or substantially all of the First Refusal Space
on substantially the same monetary terms and conditions as Landlord offered the
First Refusal Space to Tenant within twelve (12) months after the date Tenant
elects or is deemed to have elected not to lease such First Refusal Space,
Landlord shall submit any offer to lease the First Refusal Space to Tenant
pursuant to the terms of this Special Stipulation prior to entering into any new
lease with a third party for such space.

 

2. PARKING. So long as Tenant is not in default of the Lease, Landlord shall
provide Tenant during the Term of the Lease with:

 

  (a) 3.5 unassigned, nonexclusive parking spaces per 1,000 rentable square feet
in the Premises (59 spaces) in the surface parking area for the Building at no
charge to Tenant; and

 

15



--------------------------------------------------------------------------------

  (b) 1.5 unassigned, nonexclusive parking spaces per 1,000 rentable square feet
in the Premises (25 spaces) as needed, from time to time, in the surface parking
area for the Building for use by persons attending classes in the Premises at no
charge to Tenant; and

 

  (c) 2 reserved spaces in the 1050 parking deck at mutually acceptable
locations at the cost of $75.00 per space per month.

 

3. FOOD SERVICE. Tenant acknowledges and agrees that a café exists within the
Building for the convenience of tenants in the Building, including Tenant (the
“Café”). Tenant shall use reasonable efforts to contract with the Café for
Tenant’s catering needs; provided, however, so long as Tenant is not in default
of the Lease, including, without limitation, the compliance with all Rules and
Regulations as set forth in Exhibit “E” to the Lease, as the same may be amended
or modified from time to time in Landlord’s reasonable discretion, Tenant shall
have the right to contract with a caterer other than the Café to provide Tenant
with catering services, at Tenant’s reasonable discretion. In no event shall
Tenant have the right to provide food services for a fee to other tenants or
visitors to the Building.

 

4. RENEWAL. Tenant shall have the right to renew the Term of the Lease for one
(1) additional period of five (5) years (the “Renewal Term,”) by giving Landlord
prior written notice nine (9) months prior to the expiration of the Term of the
Lease that Tenant intends to exercise such renewal right, subject to the
following conditions:

 

  (a) Tenant shall be in possession of the Premises and there shall not be a
default under any of the terms of provisions of the Lease at the time such
notice is given or at the time of the commencement of the Renewal Term.

 

  (b) Tenant shall occupy the Premises during the Renewal Term under the same
terms and conditions as specified in the Lease, except Tenant shall be entitled
to no additional tenant improvement allowance and the Base Rent for any Renewal
Term shall be the then Market Rate, but not less than the Base Rent for the
Premises in effect immediately prior to the commencement of the Renewal Term.

 

  (c) As used herein, the term “Market Rate” shall be initially determined by
Landlord as the amount of base annual rent per square foot (including the rate
of escalation) then being charged in comparable first-class office buildings
located in the Central Perimeter area of Atlanta, Georgia (the “Comparable
Buildings”) for space comparable to the Premises and taking into consideration
all other relevant factors establishing similarity or dissimilarity between the
comparable lease and the leasing of the Premises to Tenant for the Renewal Term,
including without limitation, escalations (including type, base year and stop),
concessions, length of lease term, size and location of the Premises, building
standard work letter and/or tenant improvement allowances, quality and quantity
of any existing tenant improvements, quality and creditworthiness of Tenant,
amenities offered, location of building, the cost and provision of parking
spaces, and other generally applicable concessions, allowances, terms and
conditions of tenancy. Notwithstanding any provision to the contrary contained
herein, the Premises shall be leased during the Renewal Term pursuant to the
terms of subparagraph (b) above. The reference to the foregoing factors is
illustrative only and the presence or absence of such factors shall be taken
into account in determining Market Rate.

 

16



--------------------------------------------------------------------------------

  (d) Within thirty (30) days after Landlord receives the notice of Tenant’s
exercise of the renewal option, Landlord shall notify Tenant of the proposed
Market Rate. In the event that Landlord and Tenant are not able to agree as to
the Market Rate within sixty (60) days of good faith negotiation, Tenant’s right
of renewal as provided herein shall terminate.

 

  (e) In the event Tenant fails to timely notify Landlord in the manner herein
specified, Tenant shall be conclusively deemed to have waived its right to enter
into the Renewal Term.

 

5. ATTORNEYS’ FEES. In the event of any litigation between Landlord and Tenant
arising from the default by either party in the performance of any of the terms,
agreements or conditions contained in this Lease, the non-prevailing party in
any such litigation, to the extent permitted by applicable law, agrees to pay
the prevailing party all reasonable attorney’s fees and court costs actually
incurred by the prevailing party. Further, in the event Landlord elects to
engage the services of an attorney to collect any delinquent Rent due from
Tenant under this Lease, in addition to all other amounts from Tenant under this
Lease, Tenant agrees to pay to Landlord its reasonable attorney’s fees and court
costs actually incurred in collecting such amounts from Tenant.

 

6. SATELLITE DISH. During the Term, Landlord shall grant to Tenant a
non-exclusive license to install, maintain, repair, replace and operate one
(1) satellite dish (together with any related wires, conduits and other
equipment necessary or desirable for the proper operation of such satellite
dish, collectively the “Satellite”) in a location on the roof of the Premises
designated by Landlord (the “Equipment Space Area”) upon and subject to all of
the terms and conditions set forth herein. The Satellite shall be used only by
Tenant solely to transmit and receive aerial transmissions in connection with
the business of Tenant; Tenant shall not have the right to use or allow any
other person or entity to use the Satellite for a fee. The rights under this
Section are personal to the Tenant named herein and are not assignable. Subject
to the rules and regulations under this Lease, Tenant, its employees, agents and
contractors shall have the right, upon prior reasonable notice to Landlord’s
managing agent, to enter or leave the roof for purposes of accessing the
Satellite. Tenant shall pay to Landlord, as additional rental, on a monthly
basis, the actual costs, if any, incurred by Landlord in furnishing electric
power for the operation of the Satellite. Landlord shall have the right to
install, at Tenant’s expense, a meter to monitor Tenant’s use of electricity
furnished by Landlord in the operation of the Satellite. The Satellite installed
shall be and remain the property of Tenant, and Tenant shall, prior to the
expiration or termination of this license, remove the Satellite (including all
installation and anchoring hardware) installed in the Equipment Space Area and
elsewhere in the Building, and surrender the Equipment Space Area in the same
condition existing prior to the installation of the Satellite. Tenant shall be
liable for, and shall promptly reimburse Landlord for, the cost of repairing all
damage done to the Equipment Space Area or to the Building by such removal,
including filling and sealing any holes or cavities left by the removal of
installation or anchoring hardware. Tenant shall, at its sole cost and expense,
obtain all governmental permits or licenses required for the installation,
repair, maintenance, operation and removal of the Satellite and shall provide
Landlord with evidence thereof. Tenant’s installation, repair, maintenance,
operation and removal of the Satellite shall be subject to and performed in
accordance with the terms and conditions of this Lease and all applicable Legal
Requirements (defined below) in effect from time to time. Tenant shall, at its
sole cost and expense, and at its sole risk, install the Satellite in a good and
workmanlike manner, and in compliance with all applicable Legal Requirements,
including, but not limited to, all building, electric, communications, and
safety codes, ordinances, standards, regulations and requirements of the Federal
Communications Commission and any other Governmental Authority (defined below).
Tenant shall conduct the installation and maintenance of the Satellite in a good
and workmanlike manner so as to not interfere with any other tenant or occupant
of the Building or Project. The operation of the Satellite shall not disturb or
interfere with the systems of the Building or Project or with any other tenant
or occupant of the Building or Project. Tenant shall deliver to Landlord
Tenant’s plans and specifications for the installation of the Satellite and for
the aesthetic screening of same for review and approval by Landlord not less
than thirty (30) days prior to commencing installation of the Satellite. The
Satellite shall be installed substantially in accordance with the plans and

 

17



--------------------------------------------------------------------------------

specifications approved by Landlord, and the installation shall be performed by
contractors approved by Landlord. In no event shall the installation or
operation of the Satellite damage the Building or any existing structure on the
Building, or interfere with the maintenance of the Building, any system
currently serving the Building or Project, any radio or telecommunications
equipment currently being operated from or within the Building or Project or in
any manner invalidate any existing warranties in place on the Building or
Project or on any improvements to the Building or Project. Landlord shall not be
liable to Tenant for any stoppages or shortages of electrical power furnished to
the Satellite or to the Equipment Space Area because of any act, omission or
requirement of the public utility serving the Building or Project, or the act or
omission of any other tenant, licensee or contractor of the Building or Project,
or for any other cause beyond the control of Landlord, and Tenant shall not be
entitled to any rental abatement for any such stoppage or shortage of electric
power. Tenant shall operate the Satellite in strict compliance with Landlord’s
rules and regulations, now or hereafter promulgated, and all applicable Legal
Requirements. Tenant shall, at Tenant’s expense, be solely responsible
throughout the Term for maintaining, servicing and repairing the Satellite and
for repairing any damage to the Building or Project or any systems or equipment
serving the Building or Project caused by the Satellite or by any act,
negligence or misconduct of Tenant, Tenant’s employees, agents or contractors,
while installing, using, servicing, repairing, maintaining or removing the
Satellite. Tenant shall protect, defend, indemnify and save Landlord and its
trustees, agents, employees, other tenants, licensees and invitees harmless from
and against any and all obligations, costs (including costs of litigation and
attorneys’ fees), expenses, claims, damages and liabilities of any nature
whatsoever arising out of or in connection with the existence, installation,
construction, operation, repair, maintenance and/or removal of the Satellite. As
used herein, the term “Governmental Authority” shall mean the United States, the
state, county, city and political subdivision in which the Building is located
or which exercises jurisdiction over the Building, and any agency, department,
commission, board, bureau or instrumentality of any them which exercises
jurisdiction over the Building, and the term “Legal Requirements” shall mean any
law, statute, ordinance, order, rule, regulation or requirement of a
Governmental Authority.

 

7. HAZARDOUS MATERIALS. Tenant covenants and agrees not to suffer, permit,
introduce or maintain in, on or about any portion of the Premises, Building or
Project, any asbestos, polychlorinated biphenyls, petroleum products or any
other hazardous or toxic materials, wastes and substances which are defined,
determined or identified as such in any federal, state or local laws, rules or
regulations (whether now existing or hereafter enacted or promulgated) or any
judicial or administrative interpretation of any thereof, including any judicial
or administrative orders or judgments. Any such asbestos, polychlorinated
biphenyls, petroleum products and any such other hazardous or toxic materials,
wastes and substances are herein collectively called “Hazardous Materials”.
Tenant further covenants and agrees to indemnify, defend and save Landlord
harmless against and from any and all damages, losses, liabilities, obligations,
penalties, claims, litigation, demands, defenses, judgments, suits, proceedings,
costs, disbursements or expenses of any kind or of any nature whatsoever
(including, without limitation, attorneys’ and experts’ fees and disbursements)
which may at any time be imposed upon, incurred by or asserted or awarded
against Landlord and arising from or out of any Hazardous Materials on, in,
under or affecting all or any portion of the Premises, Building or Project,
introduced by, or on behalf of, Tenant including, without limitation, (i) the
costs of removal of any and all Hazardous Materials from all or any portion of
the Premises, Building or Project, (ii) additional costs required to take
necessary precautions to protect against the release of Hazardous Materials on,
in, under or affecting the Premises, Building or Project, into the air, any body
of water, any other public domain or any surrounding areas, and (iii) any costs
incurred to comply, in connection with all or any portion of the Premises,
Building or Project, with all applicable laws, orders, judgments and regulations
with respect to Hazardous Materials. The provisions of this Section shall
survive the expiration or earlier termination of this Agreement.

 

Landlord covenants that to its best information and belief, the Premises,
Building and Project, as of the date of the execution of this Lease are not
contaminated by any Hazardous Materials.

 

8. TENANT’S FINANCING. Tenant shall have the right from time to time during the
Term

 

18



--------------------------------------------------------------------------------

of this Lease to grant and assign a mortgage or security interest in all of
Tenant’s personal property located within the Premises to Tenant’s lenders in
connection with Tenant’s financing arrangements, and any lien of Landlord
against Tenant’s personal property (whether by statute or under the terms of
this Lease) shall be subject and subordinate to such security interest of
Tenant’s lenders. Landlord shall execute such documents as Tenant’s lenders may
reasonably request in connection with any such financing to evidence Landlord’s
subordination of its lien against Tenant’s personal property.

 

19



--------------------------------------------------------------------------------

EXHIBIT “B”

 

To the Lease last dated                    , made between CROWN POINTE, LLC
Landlord, and LEARNING TREE INTERNATIONAL USA, INC., Tenant, and to which this
Exhibit is attached and made a part thereof.

 

WORKLETTER

 

To induce Tenant to enter into this Lease and without limiting either the
obligations of the Landlord or the rights and privileges of Tenant set forth in
this Lease, the Landlord and Tenant, in consideration of the mutual covenants
hereinafter contained, agree as follows:

 

1. Plans, Working Drawings and Specifications

 

A. Tenant to provide 1/8” scale drawing(s) which will show the type and location
of partitions, doors, electrical and telephone outlets, cabinets, lighting and
HVAC diffusers indicating all work to be done by Tenant, whether at the
Landlord’s expense or Tenant’s expense. Tenant will submit a breakdown of cost
for all work to be done by Tenant. Only upon receipt of written authorization
may Tenant proceed with the work.

 

B. Tenant will provide to Landlord samples of finish items to be selected by
Tenant such as carpet, paint, wall coverings, etc., as specified in schedule.

 

C. Tenant will be responsible for the design cost associated with his special
requirements, e.g., non-standard wiring, HVAC, wall covering, cabinetwork and
millwork or changes to the plan due to changes in Tenant requirements, etc.

 

D. After receipt of the Drawings, the Landlord shall approve or disapprove the
same. If the Landlord does not approve the Working Drawings and Specifications
as submitted, the Landlord shall approve those portions which are acceptable to
the Landlord and shall disapprove those portions which are not acceptable to it,
specifying the reasons for such disapproval. Tenant shall then, at its sole cost
and expense, do all that is necessary to correct the Drawings to the
satisfaction of the Landlord and resubmit them for the Landlord’s review and
approval.

 

E. Approval by the Landlord shall be non-technical approval and shall not be
deemed to mean approval of structural capacity, size of ducts and piping,
adequacy of electrical wiring, system/equipment capacities and, without
limitation, other technical matters; and shall not relieve Tenant of
responsibility for proper and adequate design and construction of the work.
Tenant shall ensure that the structure and detail of the utilities and
mechanical and electrical system meet the Landlord’s requirements and that all
of the work meets applicable federal, state and local laws, codes, rules and
regulations. Tenant is responsible for making the Landlord aware of all of
Tenant’s requirements before the design is begun.

 

F. Tenant is responsible for working with the designers to provide approved
plans and finish selections on the dates indicated. Failure to do so will
constitute a day-for-day delay to the scheduled completion without delaying the
commencement date of rent payments.

 

G. Special requirements, i.e., non-standard fit-up items, may have ordering and
delivery times that will require total completion of the space after the
occupancy date. In some cases, this cannot be determined until the order is
placed for the material. Tenant will advise Landlord immediately upon becoming
aware of this situation. Tenant will be responsible for any cost associated with
working overtime required to provide special finishes before or after the
occupancy date.

 

H. Tenant shall have the right to utilize Gensler as the architect for the
preliminary pricing and construction documents. Landlord has already paid
Gensler $.11 per rentable square foot in the Premises, which amount shall not be
deducted from the Tenant Allowance (as defined below), for the development of
the Drawings. Any additional charges by Gensler for architectural or space
planning services shall be deducted from the Tenant Allowance.

 

I. Turner Construction shall be the contractor for the Tenant Work for the
Premises.

 

20



--------------------------------------------------------------------------------

2. Schedule

 

The Landlord and Tenant shall comply with the following Schedule: (All days to
be considered working days.)

 

    

Party Responsible

--------------------------------------------------------------------------------

       

Due Date

--------------------------------------------------------------------------------

a.    Tenant & Landlord    Lease Execution      b.    Tenant    Tenant
submission of construction Documents.    Within 30 days of 2.a. c.    Landlord
   Landlord’s approval of construction Documents.    Within 10 Days of 2.b. d.
   Tenant    Construction started by Tenant.    Within 5 days of 2.c. e.   
Tenant    Construction completed by Tenant.    Within 90 days from 2.d.

 

Landlord agrees that the Rent Commencement Date shall be delayed one day for
every day of delay caused solely by Landlord’s failure to comply with the
schedule set forth in this Section 2. Delays caused by Tenant may delay the
occupancy date but will not delay the Rent Commencement Date. Tenant understands
that if changes are made in the initial requirements given to the Landlord, then
a period of delay may be incurred. If delays are incurred due to
Tenant-initiated changes or Tenant-required holdups to evaluate changes, the
Rent Commencement Date shall not be adjusted.

 

NOTE: Notwithstanding anything in the Lease to the contrary, and in anticipation
of the necessity of prompt correspondence, all correspondence in connection with
this Work Letter is to be sent by overnight service or local courier.

 

3. The Tenant Work

 

A. Tenant shall furnish, install and perform completely all of the work shown on
the Drawings unless otherwise noted. Tenant shall be fully responsible for all
matters that must be accomplished to complete the work in accordance with
provisions of the Lease, without limitation, filing plans and other required
documentation with the proper governmental authorities, securing all necessary
permits and monitoring all aspects of the work. Tenant shall also be fully
responsible for, without limitation, construction and financing costs; payments
to the contractors and subcontractors; cost of prompt removal of all mechanics’,
materialmens’ and like liens from the public record by payment or surety bond;
costs to repair and restore damaged, lost or destroyed work; costs to remove
debris from the premises caused by Tenant’s trades; architects’ and engineers’
fees for standard work items; real estate taxes, assessments and insurance
costs; utility and building service costs, and filing and permit fees.

 

B. Landlord shall not be liable for injury, loss or damage to any person
(including death) or property on or about the land, building or premises during
performance of the work, unless caused by Landlord, its employees, agents or
contractors, and Tenant will indemnify and save Landlord harmless against and
from any such liability and any costs or charges (including without limitation,
reasonable attorney fees and court costs) which Landlord may incur on account of
any such injury insurance which shall include coverage of the foregoing
contractual liability.

 

21



--------------------------------------------------------------------------------

4. Landlord’s Building Standard Improvements

 

A. Building Standard Partitions

 

The Building Standard partition assembly for interior spaces extends to the
underside of the suspended ceiling. It consists of 3 5/8 metal studs 24” on
center, with one layer of 1/2” drywall prepared for painting on each side of
studs. All partitions between tenants and exit corridors shall extend to the
underside of the floor structure above with suitable openings to accommodate air
conditioning and pipework. Demising partitions consist of 3 5/8” metal studs 24”
on center, with one layer of drywall prepared for painting on each side of studs
and sound attenuation blankets. Existing partitions as per the Drawings shall
remain.

 

B. Ceilings

 

Building Standard ceilings provided by Landlord are 2’ x 2’ suspended acoustical
ceiling tile with an exposed slotted profile grid element. Replacement of broken
or damaged ceiling tiles shall be an expense chargeable against the Improvement
Allowance.

 

C. Doors and Frames

 

Entrance Doors are full height, 3’0” wide mahogany veneer solid core wood doors
in 16 gauge steel welded frames, fire rated as required. The door will be
stained and finished with polyurethane and the frame will be painted. The doors
are undercut to allow for the Building Standard carpet.

 

Interior doors are similar to the entrance doors, but non-rated and installed in
knockdown metal frames.

 

D. Hardware

 

The Building Standard latch set is the Schlage No. 18 design lever handle in
polished chrome. Each Tenant entry door shall be provided with four four-ball
bearing polished chrome butt hinges and a wall stop. One lockset, keyed to the
building master key system, shall be provided for each entrance door. Two keys
will be provided for each entrance door; additional keys may be purchased by
Tenant. All entrance doors to public corridors shall have surface mounted door
closers.

 

E. Intentionally Omitted

 

F. Painting

 

All Building Standard partitions, door frames and column enclosures shall be
painted. All non-metallic surfaces shall receive one coat of primer and one flat
finish coat, except doors which receive a stain and a coat of polyurethane. All
metal surfaces have a factory applied shop coat which shall receive an enamel
primer and an enamel semi-gloss finish coat.

 

G. Window Covering

 

Thin-type (1”) horizontal blinds currently exist in each window.

 

H. Electrical Outlets

 

120v Duplex outlets installed in partitions shall be provided in locations
designated by Tenant. Under-floor electrical outlets can be provided at the
expense of Tenant.

 

I. Communications Wiring

 

Telephone outlets installed in partitions shall be provided in locations
designated by Tenant. Telephone outlets have empty conduit terminating above the
suspended ceiling. Under-floor telephone outlets can be provided at the cost of
Tenant.

 

All communications wiring shall be done by Tenant’s communications contractor at
the

 

22



--------------------------------------------------------------------------------

direction and expense of Tenant. Landlord has no responsibility for said work
which must, however, (1) meet Building Standard criteria and local codes and not
conflict with the progress of the building, and (2) be performed by installers
who are licensed for the installation of communications systems. Any damage
caused by Tenant’s contractor shall be the liability of Tenant. Any additional
communications conduit required shall be installed by the Landlord’s contractor
at Tenant’s expense.

 

J. Lighting

 

Building Standard light fixtures are 2’ x 4’ energy efficient two tube
fluorescents with 16 cell parabolic lenses. Quantities provided are 12 per 1000
square feet of usable space. Area switching of lights is used but wall switches
can be allowed at a rate of 6 per 1000 square feet of usable space.

 

K. HVAC

 

Provided that the allowance for interior partitioning is not exceeded, all
engineering and installation of heating and cooling systems for standard office
space will be provided by the Landlord. If additional HVAC diffusers are
required due to partitioning quantities in excess of typical office layouts or
due to special requirements such as heat producing equipment, then provisions
will be made at the Tenant’s expense for special needs such as computer
installations served by the 24-hour condenser water loop.

 

L. Fire Protection System

 

The building is equipped throughout with a fire protection sprinkler system,
installed in grid pattern. Should the partition layout needed by Tenant require
relocation of existing sprinkler heads, then the Landlord will provide four
relocations and four additions per 1000 square feet of usable space. Relocations
to additions in excess of the allowance will be at the expense of Tenant.

 

5. Tenant Improvement Costs

 

Tenant agrees to accept Premises in “as is” condition, except for latent
defects, agreeing that Premises has been previously occupied and is suitable for
use intended by Tenant. However, Landlord shall provide an allowance of up to
$23.00 per rentable square foot of Premises up to a maximum of Three Hundred and
Eighty Eight Thousand Seven Hundred and Sixty Nine and 00/100 Dollars
($388,769.00) hereinafter referred to as “Improvement Allowance”, for space
planning, design fees and refurbishment to Premises. All costs to complete the
Premises shall be an expense chargeable against the Improvement Allowance unless
otherwise stated. All changes and/or modifications made by Tenant to work in
progress shall be made in writing. Tenant shall submit to Landlord construction
drawings within thirty (30) days of execution of this Lease by Landlord and
Tenant. Final construction drawings and pricing approved by Landlord and Tenant
shall be attached as Exhibit “B-1” and shall become a part hereof. Construction
shall commence within five (5) days of receipt of a building permit. Landlord
and Tenant hereby agree that up to fifty percent (50%) of the Improvement
Allowance may be used by Tenant for systems furniture, communications equipment
expenses or other moving expenses (“Additional Costs”). Any unused Improvement
Allowance, after final draw is made from Landlord to Tenant, shall accrue to the
sole benefit of Landlord and it being agreed that Tenant shall not be entitled
to any credit, offset, abatement or payment with respect thereto.

 

No later than the 25th day of each calendar month, Tenant may submit a written
request to Landlord on an AIA approved form for a draw against the Improvement
Allowance for the Tenant Work completed as of the date of the request. Landlord
shall remit payment to Tenant for such draw within thirty (30) days of
Landlord’s receipt of (i)Tenant’s request for the draw, and (ii) lien waivers
for all Tenant Work completed as of the date of the request for the draw.
Notwithstanding the foregoing, Landlord shall not be obligated to remit to
Tenant any payments for draws against the final $100,000.00 of Improvement
Allowance unless and until Landlord has received lien waivers for all Tenant
Work to be completed in the Premises.

 

23



--------------------------------------------------------------------------------

6. Landlord’s Work.

 

Prior to the Commencement Date, Landlord, at Landlord’s cost and expense, shall
demolish the existing improvements in the Premises. Further, notwithstanding
anything to the contrary in this Lease, Landlord, at Landlord’s expense, shall
renovate the restrooms located in the Premises to building standard
specifications reasonably acceptable to Tenant and Landlord.

 

24



--------------------------------------------------------------------------------

EXHIBIT “C”

 

COMMENCEMENT DATE AGREEMENT

 

Date:                        

 

Supplement to Lease dated the      day of                 , 2000, between Crown
Pointe, LLC, Crown Pointe, LLC, (hereinafter referred to as “Landlord”), and
Learning Tree International USA, Inc. (hereinafter referred to as “Tenant”) for
16,903 Rentable Square Feet of Office Space, Suite 1100 in the building known as
1050 Crown Pointe Parkway, Atlanta, Georgia.

 

Pursuant to the provisions of Paragraph 2 of the Lease, Landlord and Tenant
agree as follows: the Commencement Date for the Premises is
                    , 2000.

 

Tenant hereby acknowledges and confirms to Landlord that Tenant is in possession
of, and has accepted, the Premises demised by the Lease, and acknowledges that
to the best of Tenant’s knowledge all the work to be performed by the Landlord
in the Premises and as required by the terms of the Lease has been
satisfactorily completed except as noted immediately below (latent structural
defects excepted). Tenant further certifies that to the best of Tenant’s
knowledge all conditions of the Lease required of Landlord as of this date have
been fulfilled and there are no defenses or off-sets against the enforcement of
the Lease by Landlord.

 

LANDLORD:

CROWN POINTE, LLC,

a Georgia Limited Liability Company

By OTR, an Ohio General Partnership,

as Managing Member

By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

TENANT:

LEARNING TREE INTERNATIONAL USA, INC.,

a Delaware corporation

By:  

/s/ JOEL STREAM

--------------------------------------------------------------------------------

Its:   Joel Stream, President

 

Attest:  

/s/ DAVID G. MATHEWS, III

--------------------------------------------------------------------------------

Its:   David G. Mathews, III, VP/Controller [CORPORATE SEAL]

 

25



--------------------------------------------------------------------------------

EXHIBIT “D”

LEGAL DESCRIPTION

 

ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 349 OF THE 18TH
DISTRICT, DEKALB COUNTY, GEORGIA BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE POINT OF INTERSECTION OF THE WESTERN LAND LOT LINE OF LAND LOT
349 AND THE NORTHERN RIGHT OF WAY OF PERIMETER CENTER WEST (101.0 FOOT RIGHT OF
WAY); RUNNING THENCE SOUTH 68 DEGREES 38 MINUTES 30 SECONDS EAST A DISTANCE OF
136.52 FEET TO A POINT; RUNNING THENCE ALONG THE ARC OF A CURVE AN ARC DISTANCE
OF 141.50 FEET (SAID ARC HAVING A RADIUS OF 879.49 FEET AND BEING SUBTENDED BY A
CHORD BEARING SOUTH 61 DEGREES 45 MINUTES 04 SECONDS EAST AND HAVING A LENGTH OF
141.35 FEET) TO A POINT; RUNNING THENCE ALONG THE ARC OF A CURVE A DISTANCE OF
85.67 FEET (SAID ARC HAVING A RADIUS OF 55.00 FEET AND BEING SUBTENDED BY A
CHORD BEARING NORTH 78 DEGREES 13 MINUTES 51 SECONDS EAST AND HAVING A LENGTH OF
77.27 FEET) TO A POINT; RUNNING THENCE ALONG THE ARC OF A CURVE AN ARC DISTANCE
OF 57.87 FEET (SAID ARC HAVING A RADIUS OF 362.20 FEET AND BEING SUBTENDED BY A
CHORD BEARING NORTH 29 DEGREES 01 MINUTE 34 SECONDS EAST AND HAVING A LENGTH OF
57.81 FEET) TO A POINT; RUNNING THENCE NORTH 37 DEGREES 57 MINUTES 36 SECONDS
EAST A DISTANCE OF 50.00 FEET TO A POINT; RUNNING THENCE NORTH 20 DEGREES 50
MINUTES 30 SECONDS EAST A DISTANCE OF 175.00 FEET TO A POINT; RUN THENCE ALONG
THE ARC OF A CURVE AN ARC DISTANCE OF 131.68 FEET (SAID ARC HAVING A RADIUS OF
271.24 FEET AND BEING SUBTENDED BY A CHORD BEARING NORTH 34 DEGREES 44 MINUTES
59 SECONDS EAST AND HAVING A LENGTH OF 130.39 FEET) TO A POINT; RUNNING THENCE
ALONG THE ARC OF A CURVE AN ARC DISTANCE OF 213.91 FEET (SAID ARC HAVING A
RADIUS OF 271.24 FEET AND BEING SUBTENDED BY A CHORD BEARING NORTH 71 DEGREES 15
MINUTES 01 SECOND EAST AND HAVING A LENGTH OF 208.40 FEET) TO A POINT; RUNNING
THENCE SOUTH 86 DEGREES 09 MINUTES 30 SECONDS EAST A DISTANCE OF 109.66 FEET TO
A POINT; RUNNING THENCE ALONG THE ARC OF A CURVE AN ARC DISTANCE OF 136.80 FEET
(SAID ARC HAVING A RADIUS OF 903.21 FEET AND BEING SUBTENDED BY A CHORD BEARING
NORTH 89 DEGREES 30 MINUTES 09 SECONDS EAST AND HAVING A LENGTH OF 136.67 FEET)
TO A POINT; RUNNING THENCE NORTH 85 DEGREES 09 MINUTES 49 SECONDS EAST A
DISTANCE OF 38.75 FEET TO AN IRON PIN; RUNNING THENCE NORTH 09 DEGREES 35
MINUTES 52 SECONDS WEST A DISTANCE OF 429.05 FEET TO AN IRON PIN; RUN THENCE
SOUTH 87 DEGREES 41 MINUTES 02 SECONDS WEST A DISTANCE OF 222.63 FEET TO AN IRON
PIN; RUNNING THENCE SOUTH 83 DEGREES 45 MINUTES 23 SECONDS WEST A DISTANCE OF
254.00 FEET TO AN IRON PIN; RUNNING THENCE NORTH 00 DEGREES 45 MINUTES 33
SECONDS EAST A DISTANCE OF 529.89 FEET TO AN IRON PIN; RUNNING THENCE SOUTH 86
DEGREES 50 MINUTES 04 SECONDS WEST A DISTANCE OF 158.25 FEET TO A POINT; RUNNING
THENCE SOUTH 85 DEGREES 27 MINUTES 28 SECONDS WEST A DISTANCE OF 294.31 FEET TO
A CONCRETE MONUMENT ON THE WESTERN LAND LOT LINE OF LAND LOT 349; RUNNING THENCE
SOUTH 00 DEGREES 34 MINUTES 03 SECONDS WEST A DISTANCE OF 315.78 FEET TO AN IRON
PIN; RUN THENCE SOUTH 00 DEGREES 42 MINUTES 26 SECONDS WEST A DISTANCE OF 641.03
FEET TO AN IRON PIN; RUNNING THENCE SOUTH 00 DEGREES 38 MINUTES 58 SECONDS WEST
A DISTANCE OF 251.38 FEET TO AN IRON PIN AT THE POINT OF BEGINNING.

 

LESS AND EXCEPT

 

ALL THE TRACT OF PARCEL OF LAND LYING AND BEING IN LAND LOT 349 OF THE 18TH
DISTRICT, DEKALB COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

TO FIND THE POINT OF BEGINNING OF THE TRACT OF LAND HEREIN DESCRIBED, COMMENCE
AT AN IRON PIN LOCATED AT THE INTERSECTION OF THE NORTHEASTERN RIGHT OF WAY LINE
OF PERIMETER CENTER WEST (80 FOOT RIGHT OF WAY AT THIS POINT) AND THE WEST LINE
OF LAND LOT 349 OF THE 18TH DISTRICT, DEKALB COUNTY, GEORGIA (SAID LINE ALSO
BEING THE LINE DIVIDING FULTON COUNTY AND DEKALB COUNTY); RUNNING THENCE NORTH
00 DEGREES 43 MINUTES 15 SECONDS EAST ALONG AN OFFSET IN THE RIGHT OF WAY OF
PERIMETER CENTER WEST, A DISTANCE OF 17.00 FEET TO A POINT LOCATED ON THE
NORTHEASTERN RIGHT OF WAY LINE OF PERIMETER CENTER WEST (101.00 FOOT RIGHT OF
WAY AT THIS POINT); RUNNING THENCE SOUTH 68 DEGREES 38 MINUTES 30 SECONDS EAST
ALONG SAID RIGHT OF WAY LINE, A DISTANCE OF 80.11 FEET TO A POINT; RUNNING
THENCE NORTH

 

26



--------------------------------------------------------------------------------

25 DEGREES 10 MINUTES 34 SECONDS EAST A DISTANCE OF 17.82 FEET TO A POINT WHICH
IS THE POINT OF BEGINNING OF THE TRACT OF LAND HEREIN DESCRIBED, FROM THE POINT
OF BEGINNING AS THUS ESTABLISHED, RUNNING THENCE SOUTH 67 DEGREES 34 MINUTES 04
SECONDS EAST A DISTANCE OF 228.01 FEET TO A POINT; RUNNING THENCE NORTH 46
DEGREES 58 MINUTES 00 SECONDS EAST A DISTANCE OF 103.00 FEET TO A POINT; RUNNING
THENCE NORTH 20 DEGREES 50 MINUTES 30 SECONDS EAST A DISTANCE OF 85.28 FEET TO A
POINT; RUNNING THENCE NORTH 67 DEGREES 34 MINUTES 04 SECONDS WEST A DISTANCE OF
138.50 FEET TO A POINT; RUNNING THENCE NORTH 83 DEGREES 08 MINUTES 13 SECONDS
WEST A DISTANCE OF 54.71 FEET TO A POINT; RUNNING THENCE SOUTH 72 DEGREES 59
MINUTES 17 SECONDS WEST A DISTANCE OF 93.47 FEET TO A POINT; RUNNING THENCE
SOUTH 25 DEGREES 10 MINUTES 34 SECONDS WEST A DISTANCE OF 105.00 FEET TO THE
POINT OF BEGINNING.

 

LESS AND EXCEPT

 

ALL THE TRACT OF PARCEL OF LAND LYING AND BEING IN LAND LOT 349 OF THE 18TH
DISTRICT, DEKALB COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

TO FIND THE POINT OF BEGINNING, COMMENCE AT A POINT LOCATED ON THE NORTHERLY
RIGHT OF WAY OF PERIMETER CENTER WEST (101 FOOT RIGHT OF WAY) AT ITS POINT OF
INTERSECTION WITH THE LINE WHICH DIVIDES THE 17TH DISTRICT OF FULTON COUNTY AND
THE 18TH DISTRICT OF DEKALB COUNTY, GEORGIA (SAID POINT ALSO BEING NORTH 00
DEGREES 43 MINUTES 15 SECONDS EAST A DISTANCE OF 17.0 FEET FROM AN IRON PIN
FOUND ON THE NORTHERLY RIGHT OF WAY OF PERIMETER CENTER WEST AT THE POINT WHERE
THE RIGHT OF WAY CHANGES FROM AN 80 FOOT RIGHT OF WAY IN FULTON COUNTY TO THE
101 FOOT RIGHT OF WAY FOR DEKALB COUNTY); RUNNING THENCE SOUTH 68 DEGREES 38
MINUTES 30 SECONDS EAST ALONG THE NORTHERLY RIGHT OF WAY OF PERIMETER CENTER
WEST A DISTANCE OF 75.10 FEET TO A POINT; RUNNING THENCE NORTH 24 DEGREES 54
MINUTES 12 SECONDS EAST A DISTANCE OF 121.48 FEET TO AN IRON PIN PLACED AND THE
TRUE POINT OF BEGINNING; FROM THE POINT OF BEGINNING AS THUS ESTABLISHED RUN
THENCE NORTH 00 DEGREES 42 MINUTES 46 SECONDS EAST A DISTANCE OF 341.60 FEET TO
A POINT; RUNNING THENCE SOUTH 89 DEGREES 17 MINUTES 54 SECONDS EAST A DISTANCE
OF 3.73 FEET TO A POINT; THENCE NORTH 65 DEGREES 41 MINUTES 26 SECONDS EAST A
DISTANCE OF 84.92 FEET TO A POINT; RUNNING THENCE NORTH 00 DEGREES 42 MINUTES 46
SECONDS EAST A DISTANCE OF 25.0 TO A POINT; RUNNING THENCE SOUTH 89 DEGREES 17
MINUTES 14 SECONDS EAST A DISTANCE OF 48.61 FEET TO A POINT; RUNNING THENCE
SOUTH 23 DEGREES 39 MINUTES 33 SECONDS EAST A DISTANCE OF 79.35 FEET TO A POINT;
RUNNING THENCE SOUTH 63 DEGREES 27 MINUTES 53 SECONDS EAST A DISTANCE OF 15.62
FEET TO A POINT; RUNNING THENCE SOUTH 23 DEGREES 39 MINUTES 33 SECONDS EAST A
DISTANCE OF 219.0 FEET TO A POINT; RUNNING THENCE SOUTH 66 DEGREES 20 MINUTES 27
SECONDS WEST A DISTANCE OF 133.0 FEET TO A POINT; RUNNING THENCE SOUTH 18
DEGREES 43 MINUTES 34 SECONDS WEST A DISTANCE OF 45.0 FEET TO A POINT; RUNNING
THENCE NORTH 83 DEGREES 08 MINUTES 13 SECONDS WEST A DISTANCE OF 37.0 FEET TO A
POINT; RUNNING THENCE SOUTH 72 DEGREES 59 MINUTES 17 SECONDS WEST A DISTANCE OF
99.33 FEET TO THE TRUE POINT OF BEGINNING.

 

27



--------------------------------------------------------------------------------

EXHIBIT ‘E’

 

RULES AND REGULATIONS

 

1. The sidewalks, halls, passages, exits, entrances, retail areas, malls, common
areas, parking areas, roadings, elevators, escalators and stairways of the
Building and Project shall not be obstructed by any of the tenants or used by
them for any purpose other than for ingress to and egress from their respective
premises. The halls, passages, exits, entrances, malls, common areas, parking
areas, roadways, elevators, escalators and stairways are not for the general
public and Landlord shall in all cases retain the right to control and prevent
access thereto of all persons whose presence in the judgment of Landlord would
be prejudicial to the safety, character, reputation and interests of the
Building and its tenants, provided that nothing herein contained shall be
construed to prevent such access to persons with whom any tenant normally deals
in the ordinary course of its business, unless such persons are engaged in
illegal activities. No tenant and no employee or invitee of any tenant shall go
upon the roof of the Building. Subject to Section 11 of the Lease, Landlord
shall have the right at any time without the same constituting an actual or
constructive eviction and without incurring any liability to Tenant therefor to
change the arrangement and/or location of entrances or passageways, doors or
doorways, corridors, elevators, stairs or toilets and to change, alter,
increase, decrease or modify the other common areas of the Building and Project.

 

2. The Premises shall not be used for the storage of merchandise held for sale
to the general public or for lodging. No cooking shall be done or permitted on
the Premises except private use by Tenant of Underwriters’ Laboratory approved
equipment for brewing coffee, tea, hot chocolate and similar beverages and
microwave ovens shall be permitted, provided that such use is in accordance with
all applicable Federal, state and municipal laws, codes, ordinances, rules and
regulations.

 

3. No tenant shall employ any person or persons other than the janitor of
Landlord for the purpose of cleaning its premises unless otherwise agreed to by
Landlord in writing. Except with the written consent of Landlord, no person or
persons other than those approved by Landlord shall be permitted to enter the
Building for the purpose of cleaning the same. No Tenant shall cause any
unnecessary labor by reason of such Tenant’s carelessness or indifference in the
preservation of good order and cleanliness. Landlord shall not be responsible to
any tenant, or any other person, for any loss of property on the premises,
however occurring. Janitor service will not be furnished on nights when Premises
are occupied after 6:00 P.M. unless by additional agreement in writing.

 

4. The Landlord shall designate appropriate entrances and a “Freight” elevator
for deliveries or other movement to or from the premises of equipment,
materials, supplies, furniture or other property, and Tenant shall not use any
other entrances or elevators for such purposes. The freight elevator shall be
available for use by all tenants in the Building, subject to such reasonable
scheduling as Landlord in it discretion shall deem appropriate. All persons
employed and means or methods used to move equipment, materials, supplies,
furniture or other property in or out of the Building must be approved by
Landlord prior to any such movement. Landlord shall have the right to prescribe
the maximum weight, size and position of all equipment, materials, furniture or
other property brought into the Building and the right to approve all items
placed on the balconies; balconies shall be kept clean and in good order at all
times. Tenant shall not allow any objects or articles to be dropped or thrown
from any window or balcony. Heavy objects shall, if considered necessary by
Landlord, stand on a platform of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such property from any cause, except as otherwise set forth in the Lease;
and subject to the foregoing; all damage done to the Building by moving or
maintaining such property shall be repaired at the expense of Tenant.

 

5. No tenant shall use or keep in the Premises, Building or the Project any
kerosene, gasoline or inflammable or combustible fluid or material other than
limited quantities thereof reasonably necessary for the operation or maintenance
of office equipment. No tenant shall use any method of heating or
air-conditioning other than that supplied by Landlord. No tenant shall use or
keep or permit to be used or kept any foul or noxious gas or substance in the
Premises, or permit or suffer the Premises to be occupied or used in a manner
offensive or objectionable to

 

28



--------------------------------------------------------------------------------

Landlord or other occupants of the Building by reason of noise, odors or
vibrations, or interfere in any way with other tenants or those having business
in the Building, nor shall any animals or birds be brought or kept in the
Premises or the Building.

 

6. Tenant acknowledges and agrees to the desirability or the necessity of
Landlord, under law or in the prudent management of the Building, organizing and
coordinating within the Building and among all tenants, arrangements and
exercises appropriate to maximize the safety of all tenants in the event of fire
or any other such disaster which may require the partial or total evacuation of
the Building. Tenant undertakes and hereby agrees to fully cooperate with and
participate in any simulated exercises with respect to the foregoing
arrangements and exercises arranged from time to time by Landlord. Tenant hereby
indemnifies Landlord, and agrees to hold Landlord harmless, from and against any
loss, costs, damages, injuries, or expenses incurred by Tenant as a result of,
through, or in conjunction with the arrangement, coordination or performance of
the arrangements and exercises as herein described.

 

7. Tenant shall not tamper with or attempt to adjust temperature control
thermostats in the Premises. Landlord shall make adjustments in thermostats as
requested by Tenant when consistent with other provisions of this Lease.

 

Landlord shall supply during business hours Building standard HVAC Service based
on an average electrical connected load of 5 watts per rentable square foot and
one person per 100 rentable square feet of the Demised Premises (or on each
floor of the Demised Premises if the Demised Premises consist of more than one
floor).

 

Tenant agrees that Landlord will not be held responsible for performance to the
above specifications in the event that any law or governmental policy shall
require Landlord to take measures that will affect the performance of, on the
specification of, the HVAC system of the building.

 

8. All contractors and technicians rendering any installation service to Tenant
shall be referred to Landlord for approval and supervision prior to performing
any services. This applies to all work performed in the Building, including, but
not limited to, installation of telephones, telegraph equipment and electrical
devices as well as all installations affecting floors, walls, woodwork, windows,
ceilings and any other physical portion of the Building.

 

9. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name or street address of the Building.

 

10. Landlord reserves the right to exclude from the Building between the hours
of 6:00 P.M. and 7:00 A.M. and at all hours on Saturdays, Sundays and legal
holidays all persons who do not present identification acceptable to Landlord.
Each tenant shall provide Landlord with a list of all persons authorized by
Tenant to enter its premises and shall be liable to Landlord for all acts of
such persons. Landlord shall in no case be liable for damages for any error with
regard to the admission to or exclusion from the Building of any person. In the
case of invasion, mob, riot, public excitement or other circumstances rendering
such action advisable in Landlord’s opinion, Landlord reserves the right to
prevent access to the Building during the continuance of the same by such action
as Landlord may deem appropriate, including closing doors.

 

11. The directory of the Building will be provided for the display of the name
and location of tenants. Landlord reserves the right to restrict the amount of
directory space utilized by any tenant.

 

12. No curtains, draperies, blinds, shutters, shades, screens or other
coverings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with any window of the Building without the prior written
consent of Landlord. In any event, with the prior written consent of Landlord,
such items shall be installed on the office side of Landlord’s standard window
covering and shall in no way be visible from the exterior of the Building or the
interior of the atrium. Tenant shall keep window coverings closed when the
effect of sunlight (or the lack thereof) would impose unnecessary loads on the
Building’s heating or air-conditioning system.

 

29



--------------------------------------------------------------------------------

13. No tenant shall obtain for use in the Premises, ice, drinking water, food,
beverage, towel or other similar services, except at such reasonable hours and
under such reasonable written regulations as may be fixed by Landlord.

 

14. Each tenant shall ensure that the doors of its premises are closed and
locked and that all water faucets, water apparatus and utilities are shut off
before Tenant or Tenant’s employees leave the Premises so as to prevent waste or
damage, and for any default or carelessness in this regard, Tenant shall make
good all injuries sustained by other tenants or occupants of the Building of
Landlord. On multiple tenancy floors, all tenants shall keep the doors to the
Building corridors closed at all times except for ingress and egress.

 

15. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, no
foreign substance of any kind whatsoever shall be thrown therein and the expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by Tenant who, or whose employees or invites, shall have caused
it.

 

16. Except with the prior written consent of Landlord, no tenant shall sell
retail newspapers, magazines, periodicals, theater or travel tickets or any
other goods or merchandise to the general public in or on the Premises, nor
shall any tenant carry on or permit or allow any employee or other person to
carry on the business of stenography, typewriting, printing or photocopying or
any similar business in or from the Premises for the service or accommodation of
occupants of any other portion of the Building, nor shall the Premises of any
tenant be used for manufacturing of any kind, or any business or activity other
than that specifically provided for in Tenant’s Lease.

 

17. Tenant shall not install any radio or television antenna, loudspeaker, or
other device on the roof or exterior walls of the Building without the prior
written consent of Landlord. No TV or radio or recorder shall be played in such
a manner as to cause a nuisance to any other tenant.

 

18. There shall not be used in any space, or in the public halls of the
Building, either by any tenant or others, any hand trucks except those equipped
with rubber tires and side guards or such other material handling equipment as
Landlord may approve. No other vehicles of any kind shall be brought by any
tenant into the Building or kept in or about its Premises.

 

19. Each tenant shall store all its trash and garbage within its premises. No
material shall be placed in the trash boxes or receptacles if such material is
of such nature that it may not be disposed of in the ordinary and customary
manner of removing and disposing of office building trash and garbage in the
City of Atlanta without being in violation of any law or ordinance governing
such disposal. All garbage and refuse disposal shall be made only through the
freight elevator provided for such purposes and at such times as Landlord shall
designate.

 

20. Canvassing, soliciting, distribution of handbills or any other written
material and peddling in the Building are prohibited, and each tenant shall
cooperate to prevent the same.

 

21. The requirements of tenants will be attended to only upon application in
writing at the office of the Building. Employees of Landlord shall not perform
any work or do anything outside of their regular duties unless under special
instructions from Landlord.

 

22. Landlord may waive any one or more or these Rules and Regulations for the
benefit of any particular Tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of any other
Tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Building.

 

30



--------------------------------------------------------------------------------

23. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the agreements, covenants,
conditions and provisions of any lease of premises in the Building.

 

24. Landlord reserves the right to make such other reasonable, uniform, written
rules and regulations as in its judgment may from time to time be needed for the
safety, care and cleanliness of the Building and for the preservation of good
order therein.

 

25. For the benefit of all building occupants, their clients and visitors,
smoking is not permitted in any of the public areas of the building (especially
the lobbies, corridors, exit stairwells, elevators and restrooms) nor at the
main entrances to the buildings.

 

26. Except with the prior written consent of the Landlord, Tenant shall not
install or operate any steam or internal combustion engine, boiler, machinery,
refrigerating or heating device or air-conditioning apparatus in or about the
Premises, or carry on any mechanical business therein. Except for Contaminants
(as hereinafter defined) used in the ordinary course of business and in
compliance with Requirements of Law (as hereinafter defined), Tenant and its
agents, employees, contractors and invitees shall not use, store, release,
generate or dispose of or permit to be used, stored, released, generated or
disposed of any Contaminants on or in the Premises. “Contaminant” shall mean any
substance or waste containing hazardous substances, pollutants, and contaminants
as those terms are defined in the federal Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. Section 9601 et seq. and any substance
similarly defined or identified in any other federal, provincial or state laws,
rules or regulations governing the manufacture, import, use, handling, storage,
processing, release or disposal of substances or wastes deemed hazardous, toxic,
dangerous or injurious to public health or to the environment. This definition
includes friable asbestos and petroleum or petroleum-based products.
“Requirements of Law” shall mean any federal, state or local law, rule,
regulation, permit, agreement, order or other binding determination of any
governmental authority relating to the environment, health or safety.

 

31



--------------------------------------------------------------------------------

EXHIBIT “F”

 

OPERATING EXPENSES

 

In addition to the items described in Paragraph 4A of the attached Lease as
Operating Expenses, the term Operating Expenses shall also include, without
limitation, the following items:

 

General administrative and management fees; water and sewer charges; sanitary
assessments; garbage and waste disposal; license, permit and inspection fees;
heat, light, power and other utilities; air conditioning and ventilation;
elevator and escalator services; plumbing service; janitorial and cleaning
service; maintenance, repair and service contracts; watchmen, guards and
personnel engaged in the management, operation, maintenance, repair and
protection of the Project, together with wages, fringe benefits, payroll taxes
and employee benefits applicable thereto; insurance, including, without
limitation, all risk insurance coverage, rent loss and boiler and machinery
coverage and personal injury and property damage liability insurance; supplies,
materials, tools and equipment; all costs and expenses of contesting by
appropriate legal proceedings any matter concerning operating or managing the
Project or the amount of validity of any property taxes levied against the
Project; the costs and expenses of all personal property, fixtures and equipment
(including window washing machinery) used in the management, operation,
maintenance and repair of the Project, including, without limitation, exterior
window coverings provided by Landlord and carpeting in public corridors and
common areas; all fees for professional services (including, but not limited to,
attorneys’ and accountants’ fees) rendered in connection with the operation,
administration and management of the Project; all consulting fees paid in
connection with the operation, maintenance, administration and management of the
Project; all costs and expenses of repair, maintenance and cleaning of the roof
and exterior of the Building, sidewalks and related common areas (including
loading docks) contiguous to the Building and all common areas (including stairs
and elevators) window cleaning and similar functions; all costs and expenses for
repair or replacement of parts or portions of the Project damaged by fire, flood
or other casualty, which costs are not covered by proceeds of insurance carried
by Landlord (i) as the result of the applicability of the deductible feature of
any such insurance policies, or (ii) for any reason other than the particular
casualty involved being expressly and affirmatively excluded from coverage by
the specific language of such insurance policies; all costs and expenses for
repair and maintenance of all support systems serving the Project, including,
but not limited to, water, electrical, gas, fuel, steam, smoke, sewage,
elevator, heating, ventilation and air conditioning systems serving the
Building; and all other expenditures with respect to the operation, maintenance,
administration and management of the Project which are affected in accordance
with accepted principles of sound management and accounting practices as applied
to the operation, maintenance, administration and management of first-class
office buildings in Atlanta, Georgia.

 

Expenses specifically excluded from Operating Expenses include, without
limitation: (i) charitable and political donations; (ii) salaries of employees
not associated with the Project; and (iii) fines, fees, penalties and/or late
charges caused by Landlord’s negligence.

 

32



--------------------------------------------------------------------------------

EXHIBIT “G”

 

BASE RENTAL ADJUSTMENT

 

Landlord and Tenant agree that the Base Rent as shown at Paragraph 1.B of the
Lease shall be adjusted annually during the Lease term on the anniversary date
or the first day of the month in which the anniversary date will occur, if the
anniversary is a day other than the first day of a month, as provided below:

 

PERIOD

--------------------------------------------------------------------------------

  

ANNUAL RATE

PER RSF/PER YR

--------------------------------------------------------------------------------

  

MONTHLY

BASE RENT

--------------------------------------------------------------------------------

  

ANNUAL

BASE RENT

--------------------------------------------------------------------------------

Year 1

   $ 23.00    $ 32,397.42    $ 388,769.00

Year 2

   $ 23.58    $ 33,214.40    $ 398,572.74

Year 3

   $ 24.17    $ 34,045.46    $ 408,545.51

Year 4

   $ 24.77    $ 34,890.61    $ 418,687.31

Year 5

   $ 25.39    $ 35,763.93    $ 429,167.17

Year 6

   $ 26.02    $ 36,651.34    $ 439,816.06

Year 7

   $ 26.67    $ 37,566.92    $ 450,803.01

Year 8

   $ 27.34    $ 38,510.67    $ 462,128.02

Year 9

   $ 28.02    $ 39,468.51    $ 473,622.06

Year 10

   $ 28.72    $ 40,454.51    $ 485,454.16

 

33



--------------------------------------------------------------------------------

EXHIBIT “H”

 

SECRETARY’S CERTIFICATE

 

State of             California            

 

County of             Los Angeles            

 

I,             Mary C. Adams                    , Corporate Secretary of
Learning Tree International USA, Inc., a Delaware corporation, certify that by
authority duly given by the corporation,

 

    Joel Stream                 (Name) is authorized to execute this lease on
behalf of

 

Learning Tree International USA, Inc.

 

Witness my hand and official seal, this 10 day of October, 2000.

 

/s/ Mary C. Adams

--------------------------------------------------------------------------------

Corporate Secretary of Learning Tree

International USA, Inc.

 

34